Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 1 of 99 Page ID #1




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARREN DUNCAN, Individually and On         Case No. 21-cv-158
Behalf of All Others Similarly Situated,

      Plaintiffs,
                                           CLASS ACTION COMPLAINT
v.

BAYER CROPSCIENCE LP; BAYER                 JURY TRIAL DEMANDED
CROPSCIENCE, INC.; CORTEVA INC.;
CARGILL INCORPORATED; BASF
CORPORATION; SYNGENTA
CORPORATION; WINFIELD SOLUTIONS,
LLC; UNIVAR SOLUTIONS, INC.;
FEDERATED CO-OPERATIVES LTD.;
CHS INC.; NUTRIEN AG SOLUTIONS
INC.; GROWMARK INC.; SIMPLOT AB
RETAIL SUB, INC.; AND TENKOZ INC.,

      Defendants.
     Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 2 of 99 Page ID #2




                                                         TABLE OF CONTENTS

I.     NATURE OF THE ACTION .......................................................................................................... 1
II. JURISDICTION AND VENUE ...................................................................................................... 4
III. PARTIES ............................................................................................................................................ 5
A. Plaintiff ................................................................................................................................................ 5
B. The Manufacturer Defendants ........................................................................................................ 5
C. The Wholesaler Defendants ............................................................................................................. 6
D. The Retailer Defendants ................................................................................................................... 7
IV. TRADE AND COMMERCE........................................................................................................... 8
V. THE RELEVANT MARKETS ....................................................................................................... 9
VI. FACTUAL ALLEGATIONS .......................................................................................................... 9
A. Industry Background ........................................................................................................................ 9
B. The Crop Inputs Market is Characterized by a Lack of Pricing and Industry
Transparency, Which Defendants Capitalize Upon in Their Business Practices. ........................ 10
C. The Rise of Electronic Crop Inputs Sales Platforms Threatened Defendants’ Operations
By Increasing Transparency and Access to Crop Inputs.................................................................. 11
D. Faced with the Threat of Electronic Crops Inputs Sales Platforms, Defendants Conspired
With One Another to Restrict the Electronic Platforms’ Ability to Successfully Compete in the
Crop Inputs Market. ............................................................................................................................... 12
E. The Structure and Characteristics of the Crop Inputs Market Render the Conspiracy
Economically Plausible. .......................................................................................................................... 18
VII. ANTITRUST IMPACT ................................................................................................................ 22
VIII. ANTITRUST INJURY ................................................................................................................. 22
IX. CLASS ACTION ALLEGATIONS ........................................................................................... 23
X.       STANDING TO SEEK RELIEF ................................................................................................ 25
XI. EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT .................................. 26
XII. CAUSES OF ACTION ................................................................................................................. 27
VIOLATION OF THE SHERMAN ACT .......................................................................................... 27
VIOLATIONS OF STATE ANTITRUST LAWS............................................................................. 29
VIOLATIONS OF STATE CONSUMER PROTECTION STATUES ........................................ 56
UNJUST ENRICHMENT ..................................................................................................................... 94
XIII. PRAYER FOR RELIEF.............................................................................................................. 95
XV. DEMAND FOR JURY TRIAL .................................................................................................. 97
 Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 3 of 99 Page ID #3




       Plaintiff Darren Duncan brings this action individually and on behalf of all others

similarly situated (as defined herein), on personal knowledge as to his own acts and on

information and belief as to all other matters, to redress Defendants’ unlawful conduct pertaining

to the market for Crop Inputs (as defined herein). Plaintiff brings this action for treble damages

under the antitrust laws of the United States, state consumer protection laws, and the common

law, and demands a trial by jury.

                              I.    NATURE OF THE ACTION

       1.      The market for “Crop Inputs”—seeds and crop protection chemicals such as

fungicides, herbicides, and insecticides—used by American farmers is one of the largest markets

in the world with annual sales in excess of $65 billion.

       2.      This market is dominated by: (1) four major manufacturers, Defendants Bayer

CropScience Inc. (“Bayer”), Corteva Inc. (“Corteva”), Syngenta Corporation (“Syngenta”), and

BASF Corporation (“BASF”), (collectively, the “Manufacturer Defendants”); (2) large

wholesalers including Defendants Cargill Inc. (“Cargill”), Winfield Solutions, LLC

(“Winfield”), and Univar Solutions, Inc. (“Univar”) (collectively the “Wholesaler Defendants”);

and (3) retailers, including Defendants CHS Inc. (“CHS”), Nutrien Ag Solutions Inc.

(“Nutrien”), GROWMARK, Inc. (“Growmark”), Simplot AB Retail Sub, Inc. (“Simplot”),

Tenkoz Inc. (“Tenkoz”), and Federated Co-operatives Limited (“Federated”) (collectively the

“Retailer Defendants”).

       3.      Historically and continuing to the present, the existing distribution and sale

process for Crop Inputs maintains supra-competitive prices in part by denying farmers accurate

product information, including pricing information, which would allow them to make better-

informed purchasing decisions. As a result, the average price American farmers pay for Crop


                                                1
 Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 4 of 99 Page ID #4




Inputs is increasing at a rate that dramatically outpaces yields.

       4.      For example, over the last 20 years, the price of one type of Crop Input, seed

corn, rose 300%, while corn yields increased only 33% to 35%. In 1989, U.S. farms spent $15.6

billion overall on chemicals, fertilizer, and seeds. This number rose to $59 billion in 2019,

outpacing inflation by 60%. Crop Inputs have consequently composed a larger share of farm

budgets. In 1989, Crop Inputs composed 12.6% of farm expenditures; by 2019, Crop Inputs

composed 16.4% of farmer spending. These increases are proving increasingly devastating to

farmers, who are now the least profitable level of the American food supply chain and are

drowning in hundreds of billions of dollars of operating debt that is forcing them into bankruptcy

at a record pace.

       5.       Recognizing these inefficiencies, several electronic Crop Inputs sales platforms

launched in the past decade. These electronic platforms include Farmers Business Network

(“FBN”) and AgVend, Inc. (“AgVend”), which were geared toward providing a cheaper, more

transparent way for farmers to buy Crop Inputs, circumventing the existing opaque, convoluted

distribution system. FBN, a leading electronic sales platform and Silicon Valley startup, was

extremely popular with farmers upon launch, and has successfully raised millions of dollars

from leading venture capital firms to build out capacity to meet that demand. AgVend boasted

similar popularity among farmers.

       6.       These new platforms threatened the Defendants’ dominant market position and

control over Crop Inputs pricing. As a result, rather than compete fairly with these new electronic

platforms, Defendants conspired to block the platforms’ access to Crop Inputs by engaging in a

group boycott. For instance, the Manufacturer, Wholesaler, and Retailer Defendants repeatedly

blocked FBN’s access to Crop Inputs by agreeing among themselves not to sell products to


                                                 2
 Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 5 of 99 Page ID #5




FBN, even though doing so would have opened a significant new sales channel for any

individual manufacturer, wholesaler, or retailer acting independently and would have been in the

Defendants’ unilateral best economic interest.

       7.        When FBN attempted to circumvent this unlawful boycott by purchasing an

established retailer with existing supply agreements, the Defendants canceled those contracts,

starving FBN’s platform of necessary inputs by ensuring that FBN could not acquire the Crop

Inputs it needed to operate. The boycott also forced AgVend to shut down its platform in favor

of establishing web-based storefronts for traditional brick-and-mortar retailers.

       8.        Given the structure of the Crop Inputs industry with the necessary relationships

between manufacturers, wholesalers, and retailers, an effective boycott of electronic platforms

would not have been feasible absent actual coordination and cooperation among Defendants.

Absent an agreement among themselves, Defendants’ actions were against their independent

economic self-interests.

       9.        As a result of Defendants’ misconduct, farmers remain trapped in an inefficient,

opaque Crop Inputs market and have paid more for Crop Inputs than they would have but for

Defendants’ wrongful conduct. Plaintiff and the Classes bring this antitrust suit to redress that

wrongful conduct.

       10.       Defendants’ anticompetitive conduct is the subject of ongoing investigations by

the Canadian Competition Bureau (“CCB”) and the United States Federal Trade Commission

(“FTC”).

       11.       A Canadian federal court has found that there is sufficient evidence to require

Defendants to also produce records concerning their coordinated anticompetitive conduct in the

United States.


                                                 3
 Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 6 of 99 Page ID #6




        12.    The FTC is likewise investigating anticompetitive conduct in the Crop Inputs

market. At least one, defendant, Corteva, has received a subpoena from the FTC directing it to

submit documents related to Crop Inputs “in order to determine whether Corteva engaged in

unfair methods of competition through anticompetitive conduct.”

                           II.    JURISDICTION AND VENUE

        13.    Plaintiff brings this action under Section 16 of the Clayton Act, 15 U.S.C. § 26,

to secure injunctive relief against Defendants for violating Section 1 of the Sherman Act, 15

U.S.C. § 1, and to recover actual and compensatory damages, treble damages, interest, costs,

and attorneys’ fees for the injury caused by Defendants’ wrongful conduct. Plaintiff also brings

state law class claims on behalf of the Classes to recover actual and/or compensatory damages,

double and treble damages as permitted, pre- and post- judgment interest, costs, and attorneys’

fees for the injury caused by Defendants’ conduct.

        14.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1337(a) and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26. This

Court also has jurisdiction under 28 U.S.C. § 1332 because the amount in controversy for the

Class exceeds $5,000,000 and members of the Class are citizens of a different state than

Defendants. This Court also has supplemental jurisdiction over the state law claims pursuant to

28 U.S.C. § 1367.

        15.    Venue is proper in this District pursuant to Sections 4, 12, and 16 of the Clayton

Act, 15 U.S.C. § 15(a), and 28 U.S.C. § 1391(b), (c), and (d). One or more Defendants resided,

transacted business, were found, or had agents in this District, and a substantial portion of the

affected interstate trade and commerce described in this Complaint was carried out in this

District.


                                               4
 Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 7 of 99 Page ID #7




        16.     This Court also has personal jurisdiction over each Defendant because, inter alia,

each Defendant: (a) transacted business throughout the United States, including in this District;

(b) manufactured, sold, shipped, and/or delivered substantial quantities of Crop Inputs

throughout the United States, including in this District; (c) had substantial contacts with the

United States, including in this District; and/or (d) engaged in an antitrust conspiracy that was

directed at and had a direct, foreseeable, and intended effect of causing injury to the business or

property of persons residing in, located in, or doing business throughout the United States,

including in this District.

        17.     The activities of the Defendants and all co-conspirators, as described herein,

were within the flow of, were intended to, and did have direct, substantial, and reasonably

foreseeable effects on, the foreign and interstate commerce of the United States.

                                       III.    PARTIES

        A.      Plaintiff

        18.     Plaintiff Darren Duncan is a resident of Illinois and citizen of the United States.

During the Class Period and while residing in Illinois, and for his own use in his farming

operation and not for resale, Plaintiff purchased Crop Inputs that were manufactured and sold

by one or more Defendants and/or their authorized retailers or other co-conspirators, including

but not limited to Defendants Corteva, Syngenta, and Nutrien. Plaintiff suffered injury as a result

of Defendants’ conduct alleged herein.

        B.      The Manufacturer Defendants

        19.     Bayer AG is a multinational pharmaceutical, chemical, and agriculture company.

It organizes itself into four divisions, each with its own management and corporate organization.

Legal entities within each division work together, follow a common strategy, and report up to


                                                 5
 Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 8 of 99 Page ID #8




the same level of management.

        20.     Defendant Bayer CropScience Inc. is a wholly-owned subsidiary of Bayer AG

headquartered in St. Louis, Missouri and incorporated in New York that develops,

manufactures, and sells Crop Inputs in the United States.

        21.     Defendant Bayer CropScience LP is a wholly-owned subsidiary of Bayer AG

headquartered in Research Triangle Park, North Carolina, and is a crop science company that

sells Crop Inputs in the United States.

        22.     Bayer CropScience Inc. and Bayer CropScience LP both operate as part of the

Bayer Group’s Crop Science division.

        23.     Defendant Corteva Inc. is a Delaware corporation headquartered in Wilmington,

Delaware, that develops, manufactures, and sells Crop Inputs in the United States.

        24.     Defendant BASF Corporation is a Delaware corporation headquartered in

Florham Park, New Jersey, and is the principal U.S.-based operating entity and largest subsidiary

of BASF SE, a multinational pharmaceutical, seed, and chemical company. BASF develops,

manufactures, and sells Crop Inputs in the United States.

        25.     Defendant Syngenta Corporation is a Delaware corporation and is the main U.S.-

based operating subsidiary of Syngenta AG. It is headquartered in Wilmington, Delaware.

Syngenta develops, manufactures, and sells Crop Inputs in the United States.


        C.      The Wholesaler Defendants

        26.     Defendant Cargill, Inc. is a Delaware corporation headquartered in Minnetonka,

Minnesota. Cargill owns and operates a wholesaler AgResource Division, which distributes

Crop Inputs to Cargill’s retail network and to retailers. Cargill’s AgResource Division maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta entitling it to purchase and distribute

                                                  6
 Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 9 of 99 Page ID #9




branded Crop Inputs and entitling it to special rebates.

         27.      Defendant Winfield Solutions, LLC is a Delaware corporation headquartered in

Arden Hills, Minnesota. Winfield is a Crop Inputs wholesaler. It maintains contracts with each

of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute branded Crop

Inputs and entitling it to special rebates. Winfield is also a major Crop Inputs retailer that

operates as a cooperative owned by its members, which are 650 Crop Inputs retail businesses

operating 2,800 retail locations throughout the United States and parts of Canada.

         28.      Defendant Univar Solutions, Inc. is a Crop Inputs wholesaler. Univar maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute branded Crop Inputs and entitling it to special rebates. Univar is a domestic

corporation headquartered in Illinois and incorporated in Delaware.

         D.       The Retailer Defendants

         29.      Defendant CHS Inc. is one of the largest Crop Inputs wholesalers in the United

States. Like many large wholesalers, it also operates retail networks bearing the CHS brand

around the country that sell Crop Inputs from brick-and-mortar stores. CHS is incorporated and

headquartered in Inver Grove Heights, Minnesota.

         30.      CHS and the retail networks it operates maintain contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and entitling

it to special rebates.


         31.      Defendant Nutrien Ag Solutions, Inc. is both a Crop Inputs wholesaler and the

largest Crop Inputs retailer in the United States. It sells Crop Inputs to farmers throughout the

country and maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing

it to purchase and distribute Crop Inputs and entitling it to special rebates. Nutrien is incorporated

                                                  7
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 10 of 99 Page ID #10




in Delaware and has its principal place of business in Colorado.

        32.     Defendant GROWMARK, Inc., d/b/a Farm Supply or FS, is a large Crop Inputs

retailer headquartered in Illinois, with brick-and-mortar locations throughout the Midwestern

United States. Growmark is incorporated in Delaware. Growmark maintains contracts with each

of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs

and entitling it to special rebates.

        33.     Defendant Tenkoz Inc. is one of the largest Crop Inputs retailers in the United

States. Tenkoz purchases and sells 25% of all crop protection chemicals sold in the United States

annually through 550 retail locations and 70 wholesale locations around the country. Tenkoz is

incorporated and headquartered in Georgia. Tenkoz maintains contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and entitling

it to special rebates.

        34.     Defendant Simplot AB Retail Sub, Inc., f/k/a Pinnacle Agriculture Distribution,

Inc., is a large Crop Inputs wholesaler and retailer that operates 135 retail locations across 27

states. Simplot is headquartered and incorporated in Mississippi. Simplot maintains contracts

with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop

Inputs and entitling it to special rebates.

        35.     Defendant Federated Co-operatives Ltd. is a large Crop Inputs retailer. It

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase

and distribute Crop Inputs and entitling it to special rebates. Federated is under investigation by

the Canadian Competition Bureau for engaging in coordinated anticompetitive practices

designed to exclude competition in the Crop Inputs market.

                              IV.      TRADE AND COMMERCE


                                                8
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 11 of 99 Page ID #11




          36.   The Defendants’ business activities that are subject to this Complaint were within

the flow of and substantially affected interstate trade and commerce.

          37.   During the Class Period, the Defendants’ conduct and their co-conspirators’

conduct occurred in, affected, and foreseeably restrained interstate commerce of the United

States.

                             V.    THE RELEVANT MARKETS

          38.   This action involves the markets for Crop Inputs, including the manufacture of

Crop Inputs, the wholesale market for Crop Inputs, and the retail sales market for Crop Inputs.

          39.   The relevant geographic market is the United States.

                             VI.    FACTUAL ALLEGATIONS

          A.    Industry Background

          40.   Farmers in the United States are facing an existential crisis, with operating

expenses skyrocketing while yields remain stagnant. At their peak prices in 2014, input costs

jumped 67.5% for planting soybeans, 72.1% for planting corn, and 56.3% for planting cotton,

compared to the respective input costs in 1995. On the other hand, yields for soybeans and

corn—the two most planted field crops in the United States—increased by only 18.9% and

29.7%, respectively, between 1995 and 2011.

          41.   In a 2018 survey, 80% of farmers reported that their costs had only continued to

increase. As a result, farmers cannot pay their outstanding operating debts—estimated at well

over $400 billion in 2019—and the rate of farm bankruptcies has accelerated, with declared farm

bankruptcies increasing by 24% from 2018 to 2019, the biggest yearly increase since the Great

Recession.

          42.   This steady cost increase is not attributable to escalating research and


                                                9
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 12 of 99 Page ID #12




development expenditures, which have decreased considerably over the past several years.

Rather, it is the result of inflated and unjustifiable increases in the prices farmers pay for Crop

Inputs—the seeds and chemicals such as fertilizer, insecticide, and herbicide used to produce a

crop—and the supra- competitive prices paid by farmers as a result of Defendants’ wrongful

conduct, including their group boycott of electronic distribution platforms as alleged in this

Complaint.

       B.      The Crop Inputs Market is Characterized by a Lack of Pricing and Industry
               Transparency, Which Defendants Capitalize Upon in Their Business
               Practices.

       43.     These inflated prices persist—and wreak financial havoc on America’s

farmers— by Defendants’ design. The Crop Inputs market is structured, from top to bottom, to

maximize opacity and deny farmers access to the objective pricing data and product information

they need to make informed decisions about the Crop Inputs they buy. Farmers, through no fault

of their own, are unwittingly paying more for Crop Inputs than they would in a truly competitive

market. Farmers lack the objective information and data needed to gauge whether their

investments are worthwhile, as well as any ability to purchase Crop Inputs without paying

unnecessary overhead to brick-and-mortar retailers and other costs.

       44.     This opacity begins at the very top of the Crop Inputs market, where the

Manufacturer Defendants who develop and produce between 75% and 90% of the most popular

Crop Inputs closely guard their product prices.

       45.     Then, to maintain that secrecy, Manufacturer Defendants allow only wholesalers,

including the Wholesaler Defendants, retailers the manufacturers own or operate, and retailers

such as the Retailer Defendants that are licensed “authorized retailers,” to sell the Manufacturer

Defendants’ Crop Inputs.


                                                  10
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 13 of 99 Page ID #13




       46.     The Manufacturer Defendants’ contracts granting “authorized retailer” licenses

contain strict confidentiality provisions that require authorized retailers to keep confidential the

manufacturers’ prices, as well as any incentives, rebates, and commissions offered by the

manufacturers to their authorized retailers.

       47.     Manufacturer Defendants also use a tactic known as “seed relabeling” to

capitalize on farmers’ lack of objective performance data. Seed relabeling is the practice of taking

seeds that have been on the market under a given brand name for some time and repackaging the

seeds under a new brand name so that they can be sold at a new, higher price, even though the

seeds are the same.

       48.     Pricing is no more transparent at the retail level. To the contrary, wholesalers’

contracts with authorized retailers also contain strict confidentiality provisions. Retailers cannot

disclose to customers the price paid to the wholesaler for their Crop Inputs or the price at which

retailers sell those Crop Inputs to other farmers. To further muddy the market waters, retailers

sell Crop Inputs and related services (e.g., spraying or applying chemicals) in bundles, making

it difficult—if not impossible—for farmers to discern the price they are charged for any

individual Crop Input or service.

       C.      The Rise of Electronic Crop Inputs Sales Platforms Threatened
               Defendants’ Operations By Increasing Transparency and Access to Crop
               Inputs.

        49.    Recognizing the inefficiency of such an opaque Crop Inputs market, electronic

Crop Inputs sales platforms began emerging around in at least the past decade with the goal of

modernizing the market by, among other things, providing farmers with transparent pricing and

access to Crop Inputs directly from the Manufacturer Defendants, avoiding the opaque

distribution system controlled by the Wholesaler and Retailer Defendants.


                                                11
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 14 of 99 Page ID #14




       50.     At first, those efforts showed extraordinary promise, as farmers gravitated en

masse toward these electronic platforms in search of better, fairer prices for Crop Inputs. For

example, more than 12,000 farmers signed up for FBN’s service that provides objective

performance data on Crop Inputs, and 6,000 farmers signed up for FBN’s electronic platform

that was designed to sell Crop Inputs online. FBN overall has over 21,000 members, and most

recently raised $250 million in Series F funding to continue its efforts “to improve the

profitability of farming families for generations to come.”

       51.     The success of electronic platforms drew negative attention from the Wholesaler

and Retailer Defendants, which recognized these new entrants threatened their traditional role

in the Crop Inputs market, and more importantly, threatened their profit margins. FBN as an

example particularly stands out because of its popularity and potential to significantly disrupt

traditional Crop Inputs supply and pricing.

       52.     As a report published by CoBank, a cooperative partly owned by Crop Inputs

retailers and a major lender to grain cooperatives, explained, “Despite relatively low sales, e-

commerce companies pose a threat to brick-and-mortar ag retailers in two ways. First, any

new competitor will erode sales and margins to some degree and second, e-commerce sites

increase transparency for product prices.” That price transparency would allow farmers to

negotiate more effectively with Crop Inputs retailers, thus eating into the retailers’ margins.

       D.      Faced with the Threat of Electronic Crops Inputs Sales Platforms,
               Defendants Conspired With One Another to Restrict the Electronic
               Platforms’ Ability to Successfully Compete in the Crop Inputs Market.

       53.     Upon learning about FBN’s 2016 entry into the U.S. market as an electronic Crop

Inputs sales platform, CHS officials distributed a letter to farmers attempting to discourage them

from using FBN, falsely claiming that although an electronic platform like FBN would be able


                                                12
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 15 of 99 Page ID #15




to offer the same products at cheaper prices, “FBN just does it with little overhead and without

returning any profits to you the farmer, while lining the pockets of investors and big data

companies like Google.”

       54.     Additionally, in 2016, Defendant Bayer secretly formed an internal task force

specifically to study the long-term competitive impact of FBN’s electronic platform.

       55.     On February 2, 2016, CropLife magazine, a trade publication published by

CropLife America (a trade association comprising of the major Crop Inputs manufacturers,

wholesalers, and retailers), echoed CoBank’s sentiments, and wrote repeatedly about the danger

electronic platforms posed to Crop Inputs retailers’ business model. CropLife stated it was

“concerned that the retailer could be disintermediated—a fancier and less draconian way of

saying [electronic platforms would] ‘cut out the middle man’—allowing growers to find

product conveniently and at a lower market price,” and decried “the devil known as ‘price

transparency,’” commenting that “[g]rowers were not really as interested in buying and selling

and storing product as they were in printing price lists off the Internet and waving them in their

retailer’s faces. Already low margins were about to race to the bottom.”

       56.     In the same February 2, 2016 article, CropLife magazine criticized another

electronic platform in its article, XSAg.com (currently known as FarmTrade, LLC or

FarmTrade.com), one of the original electronic platform trailblazers that had launched to offer

“a virtual playing field” for the purchase and sale of certain Crop Inputs electronically,

essentially operating as a trading platform. CropLife described XSAg’s entry as a “punch [that]

came out of the shadows and landed a nasty body blow” to threaten retailers, but “[c]rop

protection manufacturers and the distribution channel eventually figured out how to do battle with

the pricing revelations XSAg brought to the market, but it was unnerving and unhappy time.”


                                               13
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 16 of 99 Page ID #16




         57.   In late fall 2017, CropLife’s PACE Advisory Council—a committee composed

of the “heads of major ag retailers, market suppliers, equipment makers, and other agricultural

analysts”—explicitly called out the threat posed by electronic platforms to retailers and

wholesalers at its annual meeting. CropLife’s coverage of the event reported that “three letters .

. . continually cropped up no matter what the topic of conversation happened to be – FBN

(Farmers Business Network). To say that all things related to FBN and its business practices

dominated much of the day-long event would be a gross understatement. Several members of

the PACE Council described how FBN had negatively affected their businesses during 2017

by cutting into their already slim margins on various products.” One PACE Council

member observed, “I think it would be crazy, stupid to ignore [FBN]. Even if they end up going

away, the business model they’ve introduced to agriculture will probably be tried by someone

else.”

         58.   In February 2018, CropLife reported on a local “huge price war in chemicals” in

Iowa in 2017 as a result of FBN competing in the market. A retailer competing with FBN urged

that “‘ag retailers need to get proactive’ in dealing with the threat of disintermediation.” Another

retailer noted that “as we get more competitive with the FBNs of the world, we’ll obviously

have to cut back on services and support (at times). But what concerns me is when . . . the

legal implications of that is you are a big business now and the regulatory burden becomes

more significant.”

         59.   Defendants had a strong motive to conspire to preserve their opaque market

structure. If electronic platforms publicly published price lists for specific Crop Inputs, then the

Manufacturer, Wholesaler, and Retailer Defendants could no longer keep prices confidential

and charge inflated prices for identical Crop Inputs and/or maintain price opacity through seed


                                                14
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 17 of 99 Page ID #17




relabeling and bundling.

       60.     The Retailer Defendants and the Wholesaler Defendants knew that to retain their

market positions and maintain their profit margins, they had to exclude electronic platforms

from the market, so they conspired to cut off the platforms’ product supply. Because the

Manufacturer Defendants rely on the Retailer and Wholesaler Defendants to recommend and

sell the Manufacturer Defendants’ products to farmers, the Retailer and Wholesaler Defendants

had to convince the Manufacturer Defendants to agree not to supply FBN and other platforms in

order to make the boycott effective.

       61.     The Manufacturer Defendants complied with the Retailer and Wholesaler

Defendants’ demand and initiated a joint boycott of electronic platforms, including of FBN, the

target of CropLife’s report. As a result, when FBN reached out to the Manufacturer and

Wholesaler Defendants for Crop Inputs, they all refused to supply FBN, offering only pretextual

excuses for their refusal.

       62.     For example, in fall 2018, after Syngenta’s Head of Crop Protection Sales in

the U.S. learned that a small number of branded Crop Inputs had been sold on electronic

platforms in violation of Defendants’ boycott, he falsely claimed that electronic platforms would

deliver counterfeit products. He further claimed that “[w]hen online entities acquire products

from sources other than authorized dealers or contracted distributors, you’d better question and

be concerned about the quality.”

       63.     The Manufacturer Defendants refused to supply seed and pesticide products to

FBN in particular, and did not allow the electronic platform to sell products crucial to the U.S.

Farm Belt, such as Syngenta’s Force insecticide and Corteva’s Pioneer corn seed.

       64.     Defendants’ also refused to supply AgVend. AgVend ultimately shut down its


                                               15
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 18 of 99 Page ID #18




platform and now installs web-based storefronts for traditional brick-and-mortar retailers,

essentially migrating the existing broken market structure online.

        65.     To ensure this boycott was successful, Defendants imposed strict penalties on

retailers who failed to fall in line. For example, in March 2018, after learning that some retailers

had sold seed and spray products to FBN despite the boycott, Syngenta initiated an audit of its

authorized retailers and brokers to identify and punish the retailers that had made those sales.

Syngenta’s Head of U.S. Crop Protection Sales wrote to sellers, “[w]e have concerns about

product integrity, stewardship, and regulatory compliance.”

        66.     Bayer, BASF, and Corteva similarly include mandatory language in their form

contracts with authorized retailers that allows them to audit authorized retailers’ books and

records and perform on-site inspections at any time. Bayer, BASF, and Corteva used these

provisions to ensure that electronic platforms could not secure branded Crop Inputs by buying

from an authorized retailer.

        67.     This backlash even extended to generic products (Crop Inputs that no longer

retain patent protection). A June 2018 Forbes article reported some generic chemical products

manufacturers are holding back on supplying FBN because they are “wary of angering their

existing sales channels [i.e., wholesalers and retailers].” One generic products manufacturer

CEO confirmed that “[i]n an ideal world, if I could flip the switch and sell to these guys, I would

do it in a heartbeat.”

        68.     On March 27, 2018, in a further attempt to combat Defendants’ boycott, FBN

announced its purchase of Yorkton Distributors Ltd. (“Yorkton”), a Canada-based retailer with

decades-old supply agreements with Defendants Bayer, Syngenta, BASF, Corteva, and

Winfield. These agreements, if honored, would have provided FBN with Crop Inputs inventory


                                                16
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 19 of 99 Page ID #19




to sell to farmers at competitive prices.

       69.     Before purchasing Yorkton, in early 2018, FBN asked manufacturers whether

they would continue to supply Yorkton with their products if FBN purchased it, and “no one

indicated they’d be disfavorable.”

       70.     Yet after FBN’s purchase, the Wholesaler and Retailer Defendants threatened to

retaliate against the Manufacturer Defendants if they continued supplying Crop Inputs to

Yorkton. On March 31, 2018, four days after FBN announced its purchase of Yorkton, Federated

warned the new competitor would upend their business models, writing, “[h]ow our key

manufacturing partners decide to engage with this business will be closely observed by us and

likely all of our traditional retailing peers across Western Canada.”

       71.     Less than one week after Federated’s warning, on April 6, 2018, Univar emailed

retailers that it would refuse to supply its products to Yorkton or FBN, warning that the new

competition would decrease profit margins in the industry. Univar had informed FBN that

Univar would no longer conduct business with the company beyond July 31, 2018, warning

retailers, in part: “FBN is a data company that wants to collect and aggregate data to eventually

sell for a profit to companies that will use the data to make farmers grow us food for nothing . .

. If anyone thinks socialism is going to feed the world[,] just call Russia first and see how that

worked out.” Univar further criticized FBN’s business model of bringing market transparency to

farmers, declaring that “[m]argin compression is not the way to a brighter future and that is all

FBN is currently offering.”

       72.     Faced with threats of retaliation from wholesalers and retailers, the Manufacturer

Defendants agreed to boycott Yorkton and abruptly canceled their longstanding supply contracts

within only a few months of its March 2018 acquisition by FBN, causing Yorkton to lose two-


                                               17
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 20 of 99 Page ID #20




thirds of its branded products. Bayer, Corteva, and Cargill informed FBN they would no longer

sell Crop Inputs, including seeds and pesticides to Yorkton.

       73.     Like Defendants’ boycott in the U.S., Defendants’ boycott in the Canadian

market was also successful. FBN was forced to lease Yorkton to a Canadian retailer to balance

its large investment losses, although Yorkton continues to face boycotts by its former suppliers

because of FBN’s ownership. In July 2020, after being unable to compete effectively in the U.S.

and Canadian Crop Inputs market due to Defendants’ collusive conduct, FBN acquired an

Australian electronic platform in an effort to try to compete in the Australian Crop Inputs market.

       74.     In the U.S., FBN has not been able to sell name-brand Crop Inputs with the

exception of obtaining occasional excess products from brokers. As a result, FBN is only able

to rely on suppliers of generic Crop Inputs, but many farmers have concerns about generic

products’ quality. Additionally, as discussed above, the effect of Defendants’ wrongful conduct

has extended into the generic market, further stifling FBN’s options. FBN, starved of Crop

Inputs, has since begun developing its own products, including seeds, herbicides, and

insecticides, to sell to farmers through its electronic platform. Due to high costs for developing

Crop Inputs, FBN had to lay off employees, and as of August 2020, has yet to turn a profit.

       75.     As a result of the Retailer, Wholesaler, and Manufacturer Defendants’

coordinated actions, farmers were deprived of the opportunity to purchase Crop Inputs at

transparent, lower prices from electronic platforms. Instead, they are forced to continue paying

artificially high prices for Crop Inputs purchased from local retailers subject to Defendants’

confidentiality requirements.

       E.      The Structure and Characteristics of the Crop Inputs Market Render the
               Conspiracy Economically Plausible.

       76.     Defendants’ actions took place in the context of multiple plus factors that

                                                18
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 21 of 99 Page ID #21




facilitated their conspiratorial agreement.

       77.     First, the market for Crop Inputs is highly concentrated. BASF, Corteva,

Syngenta, and Bayer AG dominate production in virtually every Crop Inputs category because

they hold the patents for the genetic traits and crop protection chemicals that work best with

popular branded seeds. As a result, they control 85% of the corn seed market, more than 75%

of the soybean seed market, and over 90% of the cotton seed market. The wholesale market is

just as concentrated, with seven wholesalers accounting for 70% of all sales volume.

       78.     Second, Defendants had numerous opportunities for inter-firm communications

to form and maintain their conspiracy through trade association participation.

       79.     As noted above, CropLife America is a trade association that comprises major

Crop Inputs manufacturers, wholesalers, and retailers. CropLife’s Board of Directors meets

annually to discuss developments in the Crop Inputs market and has specifically discussed the

entry of electronic platforms.

       80.     CropLife’s Board of Directors is chaired by an executive from one of the

Manufacturer Defendants—currently BASF’s Paul Rea, and previously Corteva’s Suzanne

Wasson. For the 2016 to 2019 term, CropLife’s Board of Directors also included executives

from Defendants Bayer, CHS, Growmark, Tenkoz, and Simplot. Although CropLife America’s

long- time CEO claims that “the work of our Board of Directors is imperative to making sure that

farmers have access to crop protection technology today and in the future,” there is not a single

representative from farming groups on CropLife America’s Board of Directors. Instead, the

Board of Directors exclusively comprises representatives from large Crop Inputs manufacturers,

distributors, and retailers, making it an ideal vehicle for collusion. Because no farming

representatives are allowed to participate, these meetings provide a forum for collusion.


                                               19
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 22 of 99 Page ID #22




       81.     The Agricultural Retailers Association (“ARA”) hosts an annual in-person

industry conference every year, which is attended by representatives from all major Crop Inputs

retailers, as well as representatives from each Defendant. These industry conferences provide

ample opportunity for Defendants to not only agree among themselves how to block electronic

platforms from emerging, but also to coordinate with the other levels of the distribution chain.

In fact, as noted above, the threat posed by FBN was the primary discussion topic at the PACE

Advisory Council’s 2017 annual meeting.

       82.     Third, several Defendants are antitrust recidivists. Competition experts have

noted that past experience with participating in cartels enables companies to spot opportunities

to profitably engage in anticompetitive conduct while evading detection. Competition Policy

International maintains a list of the “fifty-two leading recidivists,” in which BASF and Bayer

are among the top five leading antitrust recidivists. Corteva is also on the list.

       83.     Most recently, Defendants’ exclusion of FBN drew the attention of Canada’s

Competition Bureau (“CCB”), which is formally investigating Defendants for collusion under

Section 10 of the Competition Act Canada (R.S.C., 1985, c. C-34). The inquiry is focused on

the conduct of Federated Co-operatives Limited, Cargill Limited, Winfield United Canada ULC,

Univar Canada Ltd., BASF Canada Inc., Corteva Inc. and/or its affiliates, and Bayer

CropScience Inc. and its wholly-owned subsidiary Monsanto Canada ULC in the seed and

crop protection markets. The CCB is investigating whether those entities engaged in practices

reviewable under Part VIII of the Competition Act Canada.

       84.     In the course of the CCB investigation, on February 11, 2020, a Canadian federal

court granted in full ex parte applications made by Canada’s Commissioner of Competition for

the production of records against Cargill Limited, Winfield United Canada ULC, Univar Canada


                                                 20
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 23 of 99 Page ID #23




Ltd., BASF Canada Inc., Bayer CropScience Inc. and its wholly-owned subsidiaries Monsanto

Canada ULC and Production Agriscience Canada Company, Pioneer Hi-Bred Canada Company

and Dow Agrisciences Canada Inc. relating to those practices.

       85.     Critically, and over Defendants’ objections, the Canadian federal court found

sufficient evidence to require Defendants to produce records concerning their coordinated

anticompetitive conduct in the United States as well. The United States Department of Justice

is monitoring the Competition Bureau’s investigation and is deciding whether to launch its own

investigation into Defendants’ concerted refusal to supply electronic platforms with Crop Inputs.

       86.     Additionally, the United States Federal Trade Commission (“FTC”) is also

investigating potential anticompetitive conduct in the Crop Inputs market. At least one

defendant, Corteva has received a subpoena from the FTC. On May 26, 2020, the FTC issued a

subpoena to Defendant Corteva, directing it to submit documents pertaining to potential

anticompetitive conduct with respect to Crop Inputs. Corteva confirmed in a 10-Q filing that the

FTC’s subpoena required it “to submit documents pertaining to its crop protection products

generally, as well as business plans, rebate programs, offers, pricing, and marketing materials

specifically related to its acetochlor, oxamyl and rimsulfuron and other related products in order

to determine whether Corteva engaged in unfair methods of competition through

anticompetitive conduct.”

       87.     Fourth, given the structure of the Crop Inputs industry with the necessary

relationships between manufacturers, wholesalers, and retailers, an effective boycott of

electronic platforms would not have been feasible absent actual coordination and cooperation

among Defendants. The boycott would only work if each Manufacturer Defendant agreed to the

plan; otherwise, the Manufacturer Defendant that broke from the boycott could have established


                                               21
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 24 of 99 Page ID #24




itself as the primary supplier to electronic platforms and grown its customer base by operating

a new distribution channel for its Crop Inputs, taking market share from its rival manufacturers.

        88.    For these reasons, absent an agreement among them, Defendants’ actions were

against their independent economic self-interest. For any one or more of the Defendants to

provide Crop Inputs to electronic platforms presented a significant business opportunity

because those platforms: (1) represented well-financed customers ready to purchase Crop Inputs

in bulk quantity from a Manufacturer or Wholesaler Defendant; (2) would simplify the

distribution channel and permit Manufacturer Defendants to retain more profit by reducing or

eliminating the need for transport costs, rebates, and incentive programs to wholesalers and

retailers; and (3) presented an opportunity for an individual Manufacturer Defendant to increase

profits by growing its market share through sales to farmers nationwide, not merely where its

authorized retailers were located or enjoyed the largest market share within a specific geographic

area.

                              VII.     ANTITRUST IMPACT

        89.    Defendants’ conduct has substantially impaired competition in the retail sale

market for Crop Inputs by excluding electronic platforms, including FBN and AgVend, from

competing in that market.

        90.    Defendants’ conduct in boycotting and preventing electronic platforms from

competing in the retail sales market for Crop Inputs lacks any procompetitive justification.

Moreover, the harm to competition and the resulting antitrust injury—suffered by both farmers

and other consumers of Crop Inputs—more than offsets any procompetitive justifications

Defendants may offer.

                              VIII.    ANTITRUST INJURY


                                               22
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 25 of 99 Page ID #25




       91.     Plaintiff and Class Members have suffered antitrust injury as a direct result of

Defendants’ unlawful conduct.

       92.     By impairing competition in the retail sales market for Crop Inputs, and by

excluding electronic platforms from competing in that market, Defendants have artificially

raised the prices paid by farmers for Crop Inputs, and ultimately the prices paid by consumers

for farm products, including corn and grain.

                          IX.    CLASS ACTION ALLEGATIONS

       93.     Plaintiff brings this action on behalf of himself and as a class action under the

provisions of Rules 23(a) and (b) of the Federal Rules of Civil Procedure, on behalf of members

of the following Plaintiff Classes:

               A.      All persons or entities residing in the United States, including its
                       territories, from at least as early as January 1, 2014 and continuing through
                       the present (the “Class Period”), that purchased from a Defendant a Crop
                       Input manufactured by a Manufacturer Defendant; and

               B.      All persons or entities residing in the United States, including its
                       territories, that, during the Class Period, purchased from a retailer other
                       than a Retailer Defendant a Crop Input manufactured by a Manufacturer
                       Defendant.

       94.     Excluded from the Classes are Defendants; their officers, directors, management,

employees, subsidiaries, affiliates, and coconspirators; and any persons or entities that purchased

Crop Inputs solely for resale to others. Also excluded are any federal, state, or local governmental

entities, any judicial officers presiding over this action; their law clerks and spouses; any persons

within three degrees of relationship to those living in the judicial officers’ household; and the

spouses of all such persons.

       95.     Members of the Classes are so numerous and geographically dispersed that

joinder is impracticable. Further, members of the Classes are readily identifiable from


                                                 23
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 26 of 99 Page ID #26




information and records in Defendants’ possession.

       96.     Plaintiff’s claims are typical of the claims of the members of the Classes. Plaintiff

and members of the Classes were damaged by the same wrongful conduct of Defendants.

       97.     Plaintiff will fairly and adequately protect and represent the interests of members

of the Classes. The interests of the Plaintiff are coincident with, and not antagonistic to, those of

members of the Classes.

        98.     Plaintiff is represented by counsel with experience in the prosecution and

leadership of class action antitrust and other complex litigation, including class actions

involving group boycotts and conspiracy claims.

        99.     Questions of law and fact common to the members of the Classes predominate

over questions that may affect only individual Class members, thereby making damages with

respect to members of the Classes as a whole appropriate. Questions of law and fact common to

members of the Classes include, but are not limited to:

                a.      Whether Defendants conspired to unreasonably restrain trade in violation
                        of federal antitrust laws;

                b.      The scope and duration of the alleged conspiracy;

                c.      Injury suffered by Plaintiff and members of the Classes;

                d.      Damages suffered by Plaintiff and members of the Classes; and

                e.      Whether Defendants have acted or refused to act on grounds generally
                        applicable to members of the Classes, thereby making appropriate final
                        injunctive relief or corresponding declaratory relief with respect to
                        members of the Classes as a whole.

        100.    Class action treatment is a superior method for the fair and efficient adjudication

of the controversy. Such treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the


                                                 24
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 27 of 99 Page ID #27




unnecessary duplication of evidence, effort, or expense that numerous individual actions would

require.

          101.   The benefits of proceeding through the class mechanism, including providing

injured persons or entities a method for obtaining redress on claims that could not practicably

be pursued individually, substantially outweigh potential difficulties in management of this class

action.

          102.   Plaintiff knows of no special difficulty to be encountered in the maintenance of

this action that would preclude its maintenance as a class action.

          103.   Plaintiff has defined members of the Classes based on currently available

information and hereby reserves the right to amend the definition of members of the Classes,

including, without limitation, the Class Period.

                             X.    STANDING TO SEEK RELIEF

          104.   The members of the Classes have purchased directly from a participant in the

conspiracy in restraint of trade between the Manufacturer and Wholesaler Defendants and their

Retailer Defendant co-conspirators, or from an authorized retailer that is in the control of the

Manufacturer and Wholesaler Defendants by virtue of the terms of the authorized-retailer

licenses dictated by the Manufacturer Defendants. As a consequence, the members of the

Classes have standing to pursue damages inflicted by the conspiracy under Article III of the

United States Constitution and Section 4(a) of the Clayton Act, 15 U.S.C. § 15(a).

          105.   By engaging in the conspiracy alleged in this Complaint, the Manufacturer

Defendants, Wholesaler Defendants, and Retailer Defendants have kept a market structure in

place that benefits each of them at the expense of farmers. As the first purchasers injured by the

Defendants’ anticompetitive conduct, Plaintiff and the members of the Classes have standing as


                                                25
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 28 of 99 Page ID #28




direct purchasers under Section 4(a) of the Clayton Act, 15 U.S.C. § 15(a).

       106.    The members of the Classes also have standing to seek injunctive relief pursuant

to Section 16 of the Clayton Act, 15 U.S.C. § 26, because the conspiracy has inflicted or threatened

to inflict harm on them, thereby making appropriate final injunctive relief, or corresponding

declaratory relief, for the Classes as a whole.

       107.    The members of the Classes also have standing to seek declaratory relief under

28 U.S.C. §§ 2201 and 2202 because there is an actual, present, and justiciable controversy that

has arisen between members of the Classes and all Defendants concerning whether Defendants

and other co-conspirators have conspired in restraint of trade.

       XI.     EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

       108.    Any applicable statute of limitations for Plaintiff and the Classes has been tolled

with respect to any claims and rights of action that Plaintiff and the Classes have as a result of

the unlawful combination and conspiracy alleged in this Complaint. Defendants are equitably

estopped from asserting a statute of limitations defense by reason of Defendants’ and their co-

conspirators’ concealment of the conspiracy.

       109. Group boycotts and other antitrust violations are inherently self-concealing.

Throughout the Class Period, Defendants and their co-conspirators effectively, affirmatively,

and fraudulently concealed their unlawful combination and conspiracy from Plaintiff and the

Classes.

       110.    Plaintiff and the Classes could not have uncovered the conspiracy earlier using

reasonable diligence because of the deceptive practices and techniques of secrecy employed by

Defendants and their co-conspirators to conceal their combination.

       111.    As discussed above, the Crop Inputs market, from top to bottom, is structured to


                                                  26
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 29 of 99 Page ID #29




maximize opacity and deny farmers access to objective pricing data and product information

farmers need to make informed decisions about the Crop Inputs they purchase. Further, the

Manufacturer Defendants, Retailer Defendants, and Wholesaler Defendants use confidentiality

provisions in their contracts to restrict disclosure of Crop Inputs prices. The Defendants use

additional tactics such as seed relabeling and bundle sales to further muddy the market waters

and prevent farmers, including Plaintiff and the Classes, from learning about the Crop Inputs

market.

       112.      Plaintiff and the Classes did not have actual or constructive notice of the

conspiracy alleged herein until the Canadian Competition Bureau launched its inquiry and issued

subpoenas in February 2020, or until Defendant Corteva’s September 2020 disclosure that the

FTC had subpoenaed Corteva for documents “in order to determine whether Corteva engaged

in unfair methods of competition through anticompetitive conduct.”.

                               XII.    CAUSES OF ACTION

                            VIOLATION OF THE SHERMAN ACT

                           COUNT 1: Conspiracy to Restrain Trade
                     in Violation of § 1 of the Sherman Act (15 U.S.C. § 1)

          113.   Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

          114.   Beginning at a time currently unknown to Plaintiff, but at least as early as January

1, 2014 (further investigation and discovery may reveal an earlier date), and continuing through

the present, the exact dates being unknown to Plaintiff, Defendants and their co-conspirators

entered into a continuing agreement, understanding, and conspiracy, in restraint of trade

artificially to raise, fix, maintain, and/or stabilize prices for Crop Inputs in the United States, in

violation of Section I of the Sherman Act, 15 U.S.C. § 1.

                                                  27
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 30 of 99 Page ID #30




       115.      In formulating and carrying out the alleged agreement, understanding, and

conspiracy, the Defendants and their co-conspirators did those things that they combined and

conspired to do, including but not limited to the acts, practices, and course of conduct set forth

above, and the following, among others: engaged in a combination or conspiracy in restraint of

trade to artificially raise, fix, maintain, and/or stabilize prices for Crop Inputs that Defendants

sold to Plaintiff and members of the Classes, principally but not exclusively, by jointly

boycotting entities that would have introduced price-reducing electronic purchasing of Crop

Inputs in the United States.

       116.      This conspiracy is a per se violation of Section 1 of the Sherman Antitrust Act,

15 U.S.C. § 1.

       117.      Alternatively, this conspiracy is a “quick look” or rule of reason violation of

Section 1 of the Sherman Antitrust Act. There is no legitimate business justification for, or pro-

competitive benefits attributable to, Defendants’ conspiracy and overt acts in furtherance

thereof. Any proffered business justification or asserted pro-competitive benefits would be pre-

textual, outweighed by the anticompetitive effects of Defendants’ conduct, and in any event,

could be achieved by means less restrictive than the conspiracy and overt acts alleged herein.

       118.      Plaintiff and members of the Classes directly purchased Crop Inputs from

Defendants and their co-conspirators at supra-competitive prices, suffering antitrust injury and

damages as a material, direct, and proximate result of Defendants’ conspiracy and overt acts in

furtherance thereof.

       119.      Plaintiff and members of the Classes have been injured in their business and

property by reason of Defendants’ violation of Section 1 of the Sherman Act, within the meaning

of Section 4 of the Clayton Antitrust Act, 15 U.S.C. § 15.


                                                28
    Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 31 of 99 Page ID #31




           120.    Plaintiff and members of the Classes are threatened with future injury to their

    business and property by reason of Defendants’ continuing violation of Section 1 of the Sherman

    Act, within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

           121.    Plaintiffs and members of the Classes are entitled to recover for the injury caused

    by Defendants’ wrongful conduct and to an injunction against Defendants, preventing and

    restraining the violations alleged herein.

                          VIOLATIONS OF STATE ANTITRUST LAWS

                             COUNT 2: Arizona Uniform State Antitrust
                               Act Ariz. Rev. Stat. §§ 44-1401, et seq. 1
                                 (On Behalf of the Arizona Class)

           122.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

    set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

           123.    The Arizona Uniform State Antitrust Act prohibits any contract, combination or

    conspiracy between two or more persons in restraint of, or to monopolize, trade or commerce,

    any part of which is within the state of Arizona.

           124.    Defendants entered into a contract, combination, or conspiracy in restraint of, or

    to monopolize, trade or commerce in the Crop Inputs market, a substantial part of which

    occurred within Arizona.

           125.    Defendants established, maintained, or used a monopoly, or attempted to

    establish a monopoly, of trade or commerce, for the purpose of excluding competition or

    controlling, fixing or maintaining prices in the Crop Inputs market.

           126.    Defendants’ violations of Arizona law were flagrant.




1
 Plaintiff pleads alternative and/or additional state-specific classes in Counts 2-54 to the extent
necessary to seek the relief provided by those laws.
                                                    29
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 32 of 99 Page ID #32




       127.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects on Arizona’s trade and commerce, including increased prices and costs, reduced

innovation, poorer customer service, and lowered output.

       128.    As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and

members of the Arizona Class were injured in their business or property in a manner that the

Arizona Uniform State Antitrust Act was intended to prevent when they paid more for Crop

Inputs than they would have paid in a competitive market. Plaintiff and members of the Arizona

Class have suffered and continue to suffer damages and irreparable injury, and such damages and

injury will not abate until an injunction ending Defendants’ anticompetitive conduct issues.

                           COUNT 3: California Cartwright Act
                           Cal. Bus. & Prof. Code §§ 16700, et seq.
                             (On Behalf of the California Class)

       129.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

        130.   The California Business & Professions Code generally governs conduct of

corporate entities. The Cartwright Act, Cal. Bus. & Prof. Code §§ 16700-16770, governs

antitrust violations in California. California policy is that “vigorous representation and

protection of consumer interests are essential to the fair and efficient functioning of a free

enterprise market economy,” including by fostering competition in the marketplace.

        131.   Under the Cartwright Act, a “combination” is formed when the anticompetitive

conduct of a single firm coerces other market participants to involuntarily adhere to the

anticompetitive scheme.

        132.   Members of the California Class purchased Crop Inputs within the state of

California during the Class Period. But for Defendants’ conduct set forth herein, the price of


                                                30
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 33 of 99 Page ID #33




Crop Inputs would have been lower, in an amount to be determined at trial.

       133.    Defendants enacted a combination of capital, skill, or acts for the purpose of

creating and carrying out restrictions in trade or commerce or to prevent market competition in

violation of Cal. Bus. & Prof. Code §§ 16700 et seq.

       134.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects, including increased prices and costs, reduced innovation, poorer customer service and

lowered output.

       135.    Plaintiff and members of the California Class were injured in their business or

property by Defendants’ anticompetitive conduct in a manner that the Cartwright Act was

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Plaintiff and members of the California Class have suffered and continue

to suffer damages and irreparable injury, and such damages and injury will not abate until an

injunction ending Defendants’ anticompetitive conduct issues. Plaintiff and members of the

California Class are also entitled to all other forms of relief, including treble damages, interest,

and reasonable attorneys’ fees and costs.

                              COUNT 4: Hawaii Antitrust Laws
                             Haw. Rev. Stat. Ann. §§ 480-1, et seq.
                               (On Behalf of the Hawaii Class)

       136.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       137.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of Haw. Rev. Stat. §§ 480-1, et seq.

       138.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects on Hawaii’s commerce and consumers, including increased prices and costs, reduced


                                                31
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 34 of 99 Page ID #34




innovation, poorer customer service, and lowered output. Plaintiff and members of the Hawaii

Class were deprived of free and open competition and paid supra-competitive, artificially

inflated prices for Crop Inputs.

       139.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff and

members of the Hawaii Class were injured in their business or property in a manner that Hawaii’s

antitrust laws were intended to prevent when they paid more for Crop Inputs than she would

have paid in a competitive market. Plaintiff and members of the Hawaii Class have suffered and

continue to suffer damages and irreparable injury, and such damages and injury will not abate

until an injunction ending Defendants’ anticompetitive conduct issues.

                              COUNT 5: Illinois Antitrust Act
                           740 Ill. Comp. Stat. Ann. 10/3(1), et seq.
                               (On Behalf of the Illinois Class)

       140.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       141.    The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the

unhampered growth of commerce and industry throughout the State by prohibiting restraints of

trade which are secured through monopolistic or oligarchic practices and which act or tend to

act to decrease competition between and among persons engaged in commerce and trade.”

       142.    Members of the Illinois Class purchased Crop Inputs within the State of Illinois

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       143.    Defendants made contracts or engaged in a combination or conspiracy with one

another, for the purpose of fixing, controlling, or maintaining prices for Crop Inputs, sold in

violation of the Illinois Antitrust Act, 740 ILCS 10/1, et seq.


                                                32
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 35 of 99 Page ID #35




       144.       Defendants further unreasonably restrained trade or commerce and established,

maintained, or attempted to acquire monopoly power over the market for Crop Inputs in Illinois

for the purpose of excluding competition in violation of 740 ILCS 10/1, et seq.

       145.       Defendants’ unlawful conduct and practices have substantial anticompetitive

effects on Illinois’s trade and commerce, including increased prices and costs, reduced

innovation, poorer customer service, and lowered output.

       146.       Plaintiff and members of the Illinois Class were harmed by Defendants’

anticompetitive conduct in a manner that the Illinois Antitrust Act was intended to prevent when

they paid more for Crop Inputs than they would have paid in a competitive market. Plaintiff and

members of the Illinois Class suffered and continue to suffer damages and irreparable injury,

and such damages and injury will not abate until an injunction ending Defendants’

anticompetitive conduct issues. Plaintiff and members of the Illinois Class are also entitled to

all other forms of relief, including actual damages, treble damages, and reasonable attorneys’

fees and costs.

                                COUNT 6: Iowa Competition Law
                                  Iowa Code §§ 553.1, et seq.
                                 (On Behalf of the Iowa Class)

       147.       Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       148.       The Iowa Competition Law aims to “prohibit[] restraint of economic activity and

monopolistic practices.”

       149.       Plaintiff and members of the Iowa Class purchased Crop Inputs within the State

of Iowa during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop

Inputs would have been lower, in an amount to be determined at trial.


                                                   33
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 36 of 99 Page ID #36




       150.    Defendants contracted, combined, or conspired to restrain or monopolize trade

in the market for Crop Inputs, and attempted to establish or did in fact establish a monopoly for

the purpose of excluding competition or controlling, fixing, or maintaining prices for Crop

Inputs, in violation of Iowa Code §§ 553.1, et seq.

       151.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Iowa, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       152.    Plaintiff and members of the Iowa Class were harmed by Defendants’

anticompetitive conduct in a manner that the Iowa Competition Law was intended to prevent

when they paid more for Crop Inputs than they would have paid in a competitive market.

Plaintiff and members of the Iowa Class have suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues. Plaintiff and members of the Iowa Class are also

entitled to all other forms of relief, including actual damages, exemplary damages for willful

conduct, and reasonable attorneys’ fees and costs.

                             COUNT 7: Kansas Restraint of Trade Act
                                Kan. Stat. Ann. §§ 50-101, et seq.
                                (On Behalf of the Kansas Class)

       153.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       154.    The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia,

“tend to prevent full and free competition in the importation, transportation or sale of articles

imported into this state.”

       155.    Members of the Kansas Class purchased Crop Inputs within the State of Kansas


                                                34
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 37 of 99 Page ID #37




during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

         156.   Defendants combined capital, skill, or acts for the purpose of creating restrictions

in trade or commerce of Crop Inputs, increasing the price of Crop Inputs, preventing competition

in the sale of Crop Inputs, and precluded free and unrestricted competition among themselves

in the sale of Crop Inputs, in violation of Kan. Stat. Ann. §§ 50-101, et seq.

         157.   Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Kansas, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

         158.   Plaintiff and members of the Kansas Class was harmed by Defendants’

anticompetitive conduct in a manner that the Kansas Restraint of Trade Act was intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market.

Plaintiff and members of the Kansas Class have suffered and continue to suffer damages

and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues. Plaintiff and members of the Kansas Class are also

entitled to all other forms of relief, including actual damages and reasonable attorneys’ fees and

costs.

                      COUNT 8: Maine Monopoly & Profiteering Laws
                        Me. Rev. Stat. Ann. Tit. 10 §§ 1101, et seq.
                             (On Behalf of the Maine Class)

         159.   Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

         160.   Part 3 of Title 10 of the Maine Revised Statutes generally governs regulation of

trade in Maine. Chapter 201 thereof governs monopolies and profiteering, generally prohibiting


                                                 35
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 38 of 99 Page ID #38




contracts in restraint of trade and conspiracies to monopolize trade.

        161.   Members of the Maine Class purchased Crop Inputs within the State of Maine

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

        162.   Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs within the intrastate commerce of Maine, and monopolized or attempted to

monopolize the trade or commerce of Crop Inputs within the intrastate commerce of Maine, in

violation of Me. Rev. Stat. Ann. Tit. 10, §§ 1101, et seq.

        163.   Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Maine, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       164.    Plaintiff and members of the Maine Class were harmed by Defendants’

anticompetitive conduct in a manner that Maine’s monopoly and profiteering laws were

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Plaintiff and members of the Maine Class have suffered and continue to

suffer damages and irreparable injury, and such damages and injury will not abate until an

injunction ending Defendants’ anticompetitive conduct issues. Plaintiff and members of the

Maine Class are also entitled to all other forms of relief, including actual damages, treble

damages, and reasonable attorneys’ fees and costs.

                            COUNT 9: Maryland Antitrust Laws
                            Md. Code, Com. Law §§ 11-201, et seq.
                             (On Behalf of the Maryland Class)

       165.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.


                                                36
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 39 of 99 Page ID #39




       166.       Maryland’s antitrust laws prohibit inter alia, combinations that unreasonably

restrain trade or commerce, and the monopolization or attempted monopolization of any part of

the trade or commerce for the purpose of excluding competition or of controlling, fixing, or

maintaining prices in trade or commerce.

       167.       Members of the Maryland Class purchased Crop Inputs within the state of

Maryland during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial. Defendants’ unlawful

conduct and practices have substantial anticompetitive effects in Maryland, including increased

prices and costs, reduced innovation, poorer customer service, and lowered output.

       168.       Plaintiff and members of the Maryland Class were harmed by Defendants’

anticompetitive conduct in a manner that the Maryland antitrust laws were intended to prevent

when they paid more for Crop Inputs than they would have paid in a competitive market. Plaintiff

and members of the Maryland Class suffered and continue to suffer damages and irreparable

injury, and such damages and injury will not abate until an injunction ending Defendants’

anticompetitive conduct issues. Plaintiff and members of the Maryland Class are also entitled to

all other forms of relief, including actual damages, treble damages, and reasonable attorneys’

fees and costs.

                           COUNT 10: Michigan Antitrust Reform Act
                             Mich. Comp. Laws §§ 445.771, et seq.
                              (On Behalf of the Michigan Class)

       169.       Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       170.       The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations,

and conspiracies in restraint of trade or commerce . . . to prohibit monopolies and attempts to


                                                   37
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 40 of 99 Page ID #40




monopolize trade or commerce . . . [and] to provide remedies, fines, and penalties for violations

of this act.”

        171.    Members of the Michigan Class purchased Crop Inputs within the state of

Michigan during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.

        172.    Defendants contracted, combined, or conspired to restrain or monopolize trade

or commerce in the market for Crop Inputs, in violation of Mich. Comp. Laws §§ 445.772, et

seq.

        173.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Michigan, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

        174.    Plaintiff and members of the Michigan Class were harmed by Defendants’

anticompetitive conduct in a manner that the Michigan Antitrust Reform Act was intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market

Plaintiff and members of the Michigan Class suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues. Plaintiff and members of the Michigan Class are

also entitled to all other forms of relief, including actual damages, treble damages for flagrant

violations, interest, costs, and reasonable attorneys’ fees and costs.

                        COUNT 11: Minnesota Antitrust Law of 1971
                             Minn. Stat. §§ 325D.49, et seq.
                           (On Behalf of the Minnesota Class)

        175.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.


                                                 38
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 41 of 99 Page ID #41




       176.    The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination,

or conspiracy when any part thereof was created, formed, or entered into in Minnesota; any

contract, combination, or conspiracy, wherever created, formed or entered into; any

establishment, maintenance, or use of monopoly power; and any attempt to establish, maintain,

or use monopoly power, whenever any of these affect Minnesota trade or commerce.

       177.    Members of the Minnesota Class purchased Crop Inputs within the state of

Minnesota during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.

       178.    Defendants contracted, combined, or conspired in unreasonable restraint of trade

or commerce in the market for Crop Inputs within the intrastate commerce of and outside of

Minnesota; established, maintained, used, or attempted to establish, maintain, or use monopoly

power over the trade or commerce in the market for Crop Inputs within the intrastate commerce

of and outside of Minnesota; and fixed prices for Crop Inputs within the intrastate commerce of

and outside of Minnesota, in violation of Minn. Stat. §§ 325D.49, et seq.

       179.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Minnesota, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       180.    Plaintiff and members of the Minnesota Class were harmed by Defendants’

anticompetitive conduct in a manner that the Minnesota Antitrust Law of 1971 was intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market.

Plaintiff and members of the Minnesota Class have suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues. Plaintiff and members of the Minnesota Class are


                                              39
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 42 of 99 Page ID #42




also entitled to all other forms of relief, including actual damages, treble damages, costs and

disbursements, and reasonable attorneys’ fees.

                           COUNT 12: Mississippi Antitrust Laws
                             Miss. Code Ann. § 74-21-1, et seq.
                            (On Behalf of the Mississippi Class)

       181.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       182.    Title 75 of the Mississippi Code regulates trade, commerce, and investments.

Chapter 21 thereof generally prohibits trusts and combines in restraint or hindrance of trade,

with the aim that “trusts and combines may be suppressed, and the benefits arising from

competition in business [are] preserved” to Mississippians.

       183.    Trusts are combinations, contracts, understandings or agreements, express or

implied, when inimical to the public welfare and with the effect of, inter alia, restraining trade,

increasing the price or output of a commodity, or hindering competition in the production or sale

of a commodity.

       184.    Members of the Mississippi Class purchased Crop Inputs within the state of

Mississippi during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.

       185.    Defendants combined, contracted, understood and agreed in the market for Crop

Inputs, in a manner inimical to public welfare, with the effect of restraining trade, increasing the

price of Crop Inputs and hindering competition in the sale of Crop Inputs, in violation of Miss.

Code Ann. §§ 75-21-1(a), et seq.

       186.    Defendants monopolized or attempted to monopolize the production, control or

sale of Crop Inputs, in violation of Miss. Code Ann. §§ 75-21-3, et seq.


                                                 40
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 43 of 99 Page ID #43




       187.    Defendants’ Crop Inputs are sold throughout the State of Mississippi. During the

Class Period, Defendants’ illegal conduct substantially affected Mississippi commerce.

       188.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Mississippi, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       189.    Plaintiff and members of the Mississippi Class were harmed by Defendants’

anticompetitive conduct in a manner that Mississippi’s antitrust laws were intended to prevent

when they paid more for Crop Inputs than they would have paid in a competitive market. Plaintiff

and members of the Mississippi Class have suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues. Plaintiff and members of the Mississippi Class are

also entitled to all other forms of relief, including actual damages and a penalty of $500 per

instance of injury.

                               COUNT 13: Nebraska Junkin Act
                                Neb. Rev Stat. §§ 59-801, et seq.
                               (On Behalf of the Nebraska Class)

       190.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       191.    Chapter 59 of the Nebraska Revised Statute generally governs business and trade

practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust

violations such as restraints of trade and monopolization.

       192.    Members of the Nebraska Class purchased Crop Inputs within the state of

Nebraska during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.


                                                41
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 44 of 99 Page ID #44




       193.    Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs within the intrastate commerce of Nebraska, and monopolized or attempted to

monopolize the market for beef within the intrastate commerce of Nebraska by possessing

monopoly power in the market and willfully maintaining that power through agreements to fix

prices and otherwise control trade, in violation of Neb. Rev. Stat. §§ 59-801, et seq.

       194.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Nebraska, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       195.    Plaintiff and members of the Nebraska Class were harmed by Defendants’

anticompetitive conduct in a manner that Nebraska’s Junkin Act was intended to prevent when

they paid more for Crop Inputs than they would have paid in a competitive market. Plaintiff and

members of the Nebraska Class have suffered and continue to suffer damages and irreparable

injury, and such damages and injury will not abate until an injunction ending Defendants’

anticompetitive conduct issues. Plaintiff and members of the Nebraska Class are also entitled to

all other forms of relief, including actual damages or liquidated damages in an amount which

bears a reasonable relation to the actual damages which have been sustained, as well as

reasonable attorneys’ fees and costs.

                      COUNT 14: Nevada Unfair Trade Practices Act
                          Nev. Rev Stat. §§ 598A.010, et seq.
                           (On Behalf of the Nevada Class)

       196.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       197.    The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

competitive production and sale of commodities . . . is necessary to the economic well-being of


                                                42
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 45 of 99 Page ID #45




the citizens of the State of Nevada.”

       198.    The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

preserve and protect the free, open, and competitive market, and to penalize all persons engaged

in anticompetitive practices. Such acts include, inter alia, price fixing, division of markets,

allocation of customers, and monopolization of trade.

       199.    Members of the Nevada Class purchased Crop Inputs within the state of Nevada

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       200.    Defendants fixed prices for Crop Inputs in Nevada, principally but not

exclusively by jointly boycotting entities that would have resulted in price reductions, and

monopolized or attempted to monopolize trade or commerce of Crop Inputs within the intrastate

commerce of Nevada, constituting a contract, combination, or conspiracy in restraint of trade in

violation of Nev. Rev. Stat. Ann. § 598A, et seq.

       201.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Nevada, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       202.    Plaintiff and members of the Nevada Class were harmed by Defendants’

anticompetitive conduct in a manner that Nevada’s Unfair Trade Practices Act was intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market.

Plaintiff and members of the Nevada Class suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues. Plaintiff and members of the Nevada Class are also

entitled to all other forms of relief, including actual damages, treble damages, and reasonable


                                              43
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 46 of 99 Page ID #46




attorneys’ fees and costs.

       203.    In accordance with the requirements of Nev. Rev. Stat. Ann. § 598A.210(3),

notice of this action was mailed to the Nevada Attorney General by Plaintiff.

                       COUNT 15: New Hampshire Antitrust Statute
                        N.H. Rev. Stat. Ann. Tit. XXXI § 356, et seq.
                         (On Behalf of the New Hampshire Class)

       204.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       205.    Title XXXI of the New Hampshire Statutes generally governs trade and commerce.

Chapter 356 thereof governs combinations and monopolies and prohibits restraints of trade.

       206.    Members of the New Hampshire Class purchased Crop Inputs within the state of

New Hampshire during the Class Period. But for Defendants’ conduct set forth herein, the price

of Crop Inputs would have been lower, in an amount to be determined at trial.

       207.    Defendants fixed prices for Crop Inputs in New Hampshire, principally but not

exclusively by jointly boycotting entities that would have resulted in price reductions, and

monopolized or attempted to monopolize trade or commerce of Crop Inputs within the intrastate

commerce of New Hampshire, constituting a contract, combination, or conspiracy in restraint

of trade in violation of N.H. Rev Stat. Ann. §§ 356:1, et seq.

       208.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in New Hampshire, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output.

       209.    Plaintiff and members of the New Hampshire Class were harmed by Defendants’

anti-competitive conduct in a manner that the New Hampshire Consumer Protection Act was

intended to prevent when they paid more for Crop Inputs than they would have paid in a


                                                44
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 47 of 99 Page ID #47




competitive market. Plaintiff and members of the New Hampshire Class have suffered and

continue to suffer damages and irreparable injury, and such damages and injury will not abate

until an injunction ending Defendants’ anticompetitive conduct issues. Plaintiff and members

of the New Hampshire Class are also entitled to all other forms of relief, including actual

damages, treble damages for willful or flagrant violations, and reasonable attorneys’ fees and

costs.

                            COUNT 16: New Mexico Antitrust Act
                               N.M. Stat. Ann. §§ 57-1-1, et seq.
                             (On Behalf of the New Mexico Class)

         210.   Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

         211.   The New Mexico Antitrust Act aims to prohibit restraints of trade and

monopolistic practices.

         212.   Members of the New Mexico Class purchased Crop Inputs within the state of

New Mexico during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.

         213.   Defendants contracted, agreed, combined or conspired, and monopolized or

attempted to monopolize trade for Crop Inputs within the intrastate commerce of New Mexico,

in violation of N.M. Stat. Ann. § 57-1-1, et seq.

         214.   Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in New Mexico, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output.

         215.   Plaintiff and members of the New Mexico Class were harmed by Defendants’

anticompetitive conduct in a manner that the New Mexico Antitrust Act was intended to prevent


                                                 45
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 48 of 99 Page ID #48




when they paid more for Crop Inputs than they would have paid in a competitive market. Plaintiff

and members of the New Mexico Class have suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues. Plaintiff and members of the New Mexico Class

are also entitled to all other forms of relief, including actual damages, treble damages, and

reasonable attorneys’ fees and costs.

                             COUNT 17: New York Donnelly Act
                              N.Y. Gen. Bus. Law §§ 340, et seq.
                              (On Behalf of the New York Class)

       216.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       217.    Article 22 of the New York General Business Law generally prohibits

monopolies and contracts or agreements in restraint of trade, with the policy of encouraging

competition or the free exercise of any activity in the conduct of any business, trade, or

commerce in New York.

       218.    Members of the New York Class purchased Crop Inputs within the state of New

York during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop

Inputs would have been lower, in an amount to be determined at trial.

       219.    Defendants established or maintained a monopoly within the intrastate

commerce of New York for the trade or commerce of Crop Inputs and restrained competition in

the free exercise of the conduct of the business of Crop Inputs within the intrastate commerce

of New York, in violation of New York’s Donnelly Act, N.Y. Gen. Bus. Law §§ 340, et seq.

       220.    Defendants’ conduct and practices have substantial anticompetitive effects in

New York, including increased prices and costs, reduced innovation, poorer customer service,


                                                46
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 49 of 99 Page ID #49




and lowered output.

       221.    Plaintiff and members of the New York Class were harmed by Defendants’ anti-

competitive conduct in a manner that New York’s Donnelly Act was intended to prevent when

they paid more for Crop Inputs than they would have paid in a competitive market. Plaintiff and

members of the New York Class suffered and continue to suffer damages and irreparable injury,

and such damages and injury will not abate until an injunction ending Defendants’

anticompetitive conduct issues. Plaintiff and members of the New York Class are also entitled

to all other forms of relief, including actual damages, treble damages, costs not exceeding

$10,000, and reasonable attorneys’ fees.

                         COUNT 18: North Carolina Antitrust Laws
                              N.C. Gen. Stat. §§ 75-1, et seq.
                          (On Behalf of the North Carolina Class)

       222.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       223.    Defendants entered into a contract or combination in the form of trust or

otherwise, or conspiracy in restraint of trade or commerce in the Crop Inputs market, a

substantial part of which occurred within North Carolina.

       224.    Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the Crop Inputs market, for the purpose of

affecting competition or controlling, fixing, or maintaining prices, a substantial part of which

occurred within North Carolina.

       225.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects on North Carolina’s trade and commerce, including increased prices and costs, reduced

innovation, poorer customer service, and lowered output.


                                                47
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 50 of 99 Page ID #50




        226.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and

members of the North Carolina Class were injured in their business or property in a manner that

the North Carolina antitrust laws were intended to prevent when they paid more for Crop Inputs

than they would have paid in a competitive market. Plaintiff and members of the North Carolina

Class have suffered and continue to suffer damages and irreparable injury, and such damages

and injury will not abate until an injunction ending Defendants’ anticompetitive conduct issues.

Plaintiff and members of the North Carolina Class are also entitled to all other forms of relief,

including treble damages.

                   COUNT 19: North Dakota Uniform State Antitrust Act
                          N.D. Cent. Code §§ 51-08.1, et seq.
                        (On Behalf of the North Dakota Class)

       227.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       228.    The North Dakota Uniform State Antitrust Act generally prohibits restraints on

or monopolization of trade.

       229.    Members of the North Dakota Class purchased Crop Inputs within the state of

North Dakota during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.

       230.    Defendants contracted, combined, or conspired in restraint of, or to monopolize

trade or commerce in the market for Crop Inputs, and established, maintained, or used a

monopoly, or attempted to do so, for the purposes of excluding competition or controlling,

fixing, or maintaining prices for Crop Inputs, in violation of N.D. Cent. Code §§ 51-08.1-02, 03.

       231.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in North Dakota, including increased prices and costs, reduced innovation, poorer


                                                48
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 51 of 99 Page ID #51




customer service, and lowered output.

       232.    Plaintiff and members of the North Dakota Class were harmed by Defendants’

anticompetitive conduct in a manner that the North Dakota Uniform State Antitrust Act was

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Plaintiff and members of the North Dakota Class have suffered and

continue to suffer damages and irreparable injury, and such damages and injury will not abate

until an injunction ending Defendants’ anticompetitive conduct issues. Plaintiff and members of

the North Dakota Class are also entitled to all other forms of relief, including actual damages,

treble damages for flagrant violations, and reasonable attorneys’ fees.

                              COUNT 20: Oregon Antitrust Law
                               Or. Rev. Stat. §§ 646.705, et seq.
                               (On Behalf of the Oregon Class)

       233.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       234.    Chapter 646 of the Oregon Revised Statutes generally governs business and trade

practices within Oregon. Sections 705 and 899 thereof govern antitrust violations, with the

policy to “encourage free and open competition in the interest of the general welfare and

economy of the state.”

       235.    Members of the Oregon Class purchased Crop Inputs within the state of Oregon

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       236.    Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs, and monopolized or attempted to monopolize the trade or commerce of Crop

Inputs, in violation of Or. Rev. Stat. §§ 646.705, et seq.


                                                49
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 52 of 99 Page ID #52




       237.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Oregon, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       238.    Plaintiff and members of the Oregon Class were harmed by Defendants’ anti-

competitive conduct in a manner that the Oregon Antitrust Law was intended to prevent when

they paid more for Crop Inputs than they would have paid in a competitive market. Plaintiff and

members of the Oregon Class suffered and continue to suffer damages and irreparable injury,

and such damages and injury will not abate until an injunction ending Defendants’

anticompetitive conduct issues. Plaintiff and members of the Oregon Class are also entitled to

all other forms of relief, including actual damages, treble damages, reasonable attorneys’ fees,

and expert witness fees and investigative costs.

                         COUNT 21: South Dakota Antitrust Statute
                            S.D. Codified Laws § 37-1-3.1, et seq.
                           (On Behalf of the South Dakota Class)

       239.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       240.    Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,

monopolies, and discriminatory trade practices.

       241.    Members of the South Dakota Class purchased Crop Inputs within the state of

South Dakota during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.

       242.    Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs within the intrastate commerce of South Dakota, and monopolized or attempted

to monopolize trade or commerce of Crop Inputs within the intrastate commerce of South


                                                50
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 53 of 99 Page ID #53




Dakota, in violation of S.D. Codified Laws §§ 37-1, et seq.

       243.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in South Dakota, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output.

       244.    Plaintiff and members of the South Dakota Class were harmed by Defendants’

anticompetitive conduct in a manner that South Dakota’s antitrust laws were intended to prevent

when they paid more for Crop Inputs than they would have paid in a competitive market. Plaintiff

and members of the South Dakota Class have suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues. Plaintiff and members of the South Dakota Class

are also entitled to all other forms of relief, including actual damages, treble damages, and

reasonable attorneys’ fees.

                         COUNT 22: Tennessee Trade Practices Act
                             Tenn. Code §§ 47-25-101, et seq.
                            (On Behalf of the Tennessee Class)

       245.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       246.    The Tennessee Trade Practices Act generally governs commerce and trade in

Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or combinations

between persons or corporations made with a view to lessen, or which tend to lessen, full and

free competition in goods in Tennessee. All such arrangements, contracts, agreements, or

combinations between persons or corporations designed, or which tend, to increase the prices of

any such goods, are against public policy, unlawful, and void.

       247.    Members of the Tennessee Class purchased Crop Inputs within the state of


                                                51
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 54 of 99 Page ID #54




Tennessee during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.

       248.    Defendants competed unfairly and colluded by meeting to fix prices, principally

but not exclusively by jointly boycotting entities that would have resulted in price reductions,

and otherwise restrain trade as set forth herein, in violation of Tenn. Code, §§ 47-25-101, et seq.

       249.    Defendants’ conduct detailed above violated the Tennessee Trade Practices Act

because it was an arrangement, contract, agreement, or combination to lessen full and

free competition in goods in Tennessee, and because it tended to increase the prices of goods in

Tennessee.

       250.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effect on Tennessee commerce, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output. Plaintiff and members of the Tennessee Class were

deprived of free and open competition and paid supra-competitive, artificially inflated prices of

Crop Inputs.

       251.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff and

members of the Tennessee Class were injured in their business or property in a manner that the

Tennessee Trade Practices Act was intended to prevent when they paid more for Crop Inputs

than they would have paid in a competitive market. Plaintiff and members of the Tennessee Class

have suffered and continue to suffer damages and irreparable injury, and such damages and

injury will not abate until an injunction ending Defendants’ anticompetitive conduct issues.

Plaintiff and members of the Tennessee Class are also entitled to all other forms of relief,

including return of the unlawful overcharges they paid on their purchases, damages, equitable

relief, and reasonable attorneys’ fees.


                                                52
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 55 of 99 Page ID #55




                                COUNT 23: Utah Antitrust Act
                              Utah Code Ann. §§ 76-10-911, et seq.
                                 (On Behalf of the Utah Class)

        252.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

        253.    The Utah Antitrust Act aims to “encourage free and open competition in the

interest of the general welfare and economy of this state by prohibiting monopolistic and unfair

trade practices, combinations and conspiracies in restraint of trade or commerce.”

        254.    Members of the Utah Class purchased Crop Inputs within the state of Utah during

the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs would

have been lower, in an amount to be determined at trial.

        255.    Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs, and monopolized or attempted to monopolize trade or commerce of Crop Inputs,

in violation of Utah Code Ann. §§ 76-10-3101, et seq.

        256.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effect in Utah, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

        257.    Plaintiff and members of the Utah Class were harmed by Defendants’ anti-

competitive conduct in a manner that the Utah Antitrust Act was intended to prevent when they

paid more for Crop Inputs than they would have paid in a competitive market. Plaintiff and

members of the Utah Class suffered and continue to suffer damages and irreparable injury, and

such damages and injury will not abate until an injunction ending Defendants’ anticompetitive

conduct issues. Plaintiff and members of the Utah Class are also entitled to all other forms of relief,

including actual damages, treble damages, costs of suit, and reasonable attorneys’ fees.


                                                  53
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 56 of 99 Page ID #56




                      COUNT 24: Vermont Consumer Protection Laws
                            9 Vt. Stat. Ann. §§ 2451, et seq.
                           (On Behalf of the Vermont Class)

       258.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       259.    Title 9, Chapter 063 of the Vermont Consumer Protection Laws is “to

complement the enforcement of federal statutes and decisions governing unfair methods of

competition, unfair or deceptive acts or practices, and anti-competitive practices in order to

protect the public and to encourage fair and honest competition.”

       260.    Defendants fixed prices for Crop Inputs in Vermont, principally but not

exclusively by jointly boycotting entities that would have resulted in price reductions, and

monopolized or attempted to monopolize trade or commerce of Crop Inputs within the intrastate

commerce of Vermont, constituting unfair methods of competition in commerce in violation of

9 Vt. Stat. Ann.§§ 2451, et seq.

       261.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Vermont, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       262.    Plaintiff and members of the Vermont Class were harmed by Defendants’ anti-

competitive conduct in a manner that the Vermont consumer protection laws were intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market.

Plaintiff and members of the Vermont Class suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues. Plaintiff and members of the Vermont Class are

also entitled to all other forms of relief, including actual damages, treble damages, and


                                                54
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 57 of 99 Page ID #57




reasonable attorneys’ fees.

                          COUNT 25: Wisconsin Trade Regulations
                            Wis. Stat. Ann. §§ 133.01(1), et seq.
                            (On Behalf of the Wisconsin Class)

       263.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       264.    Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with the

intent “to safeguard the public against the creation or perpetuation of monopolies and to foster

and encourage competition by prohibiting unfair and discriminatory business practices which

destroy or hamper competition.”

       265.    Members of the Wisconsin Class purchased Crop Inputs within the state of

Wisconsin during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.

       266.    Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs, and monopolized or attempted to monopolize the trade or commerce of Crop

Inputs, with the intention of injuring or destroying competition therein, in violation of Wis. Stat.

§§ 133.01, et seq.

       267.    Defendants’ unlawful conduct and practices have substantial effects in

Wisconsin, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       268.    As a direct, foreseeable, and proximate cause of Defendants’ unlawful conduct,

Plaintiff and members of the Wisconsin Class were harmed in a manner that Wisconsin’s trade

regulations were intended to prevent when they paid more for Crop Inputs than they would have

paid in a competitive market. Plaintiff and members of the Wisconsin Class have suffered and


                                                55
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 58 of 99 Page ID #58




continue to suffer damages and irreparable injury, and such damages and injury will not abate

until an injunction ending Defendants’ anticompetitive conduct issues. Plaintiff and members

of the Wisconsin Class are also entitled to all other forms of relief, including actual damages,

treble damages, and reasonable attorneys’ fees.

       269.    Defendants are jointly and severally liable for all damaged suffered by Plaintiff

and members of the Wisconsin Class.

            VIOLATIONS OF STATE CONSUMER PROTECTION STATUES

       270.    Plaintiff incorporates and realleges each and every allegation in the preceding

paragraphs, as though fully set forth herein.

       271.    Defendants engaged in unfair competition, or unfair, unconscionable, deceptive,

or fraudulent acts or practices in violation of the state consumer protection and unfair

competition statutes listed below.

                     COUNT 26: Ariz. Rev. Stat. Ann. §§ 44-1521, et seq.
                            (On Behalf of the Arizona Class)

       272.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Ariz. Rev. Stat. Ann. §§ 44-1521, et seq.,

with respect to purchases of Crop Inputs in Arizona by Class members and/or purchases by

Arizona residents.

               a.      Defendants knowingly agreed to, and did in fact, act in restraint of trade

                       or commerce by affecting, fixing, controlling, and/or maintaining at non-

                       competitive and artificially inflated levels, the prices at which Crop

                       Inputs were sold, distributed, or obtained in Arizona and took efforts to

                       conceal their agreements from members of the Classes.

               b.      The aforementioned conduct on the part of the Defendants constituted

                                                56
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 59 of 99 Page ID #59




                      deceptive or unfair acts or practices in violation of Ariz. Rev. Stat. Ann.

                      § 44-1522(A).

              c.      Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                      price competition was restrained, suppressed, and eliminated throughout

                      Arizona; (2) Crop Inputs prices were raised, fixed, maintained, and

                      stabilized at artificially high levels throughout Arizona; (3) members of

                      the Classes were deprived of free and open competition; and (4) members

                      of the Classes paid supracompetitive, artificially inflated prices for Crop

                      Inputs.

              d.      During the Class Period, Defendants’ illegal conduct substantially

                      affected Arizona commerce and consumers.

              e.      As a direct and proximate result of the unlawful conduct of Defendants,

                      members of the Classes have been injured in their business and property

                      and are threatened with further injury.

              f.      Defendants have engaged in unfair competition or unfair or deceptive acts

                      or practices in violation of Ariz. Rev. Stat. Ann. § 44-1522, and,

                      accordingly, members of the Classes seek all relief available under that

                      statute.

                        COUNT 27: Ark. Code §§ 4- 88-101, et seq.
                           (On Behalf of the Arkansas Class)

       273.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Ark. Code §§ 4- 88-101, et seq., with

respect to purchases of Crop Inputs in Arkansas by Class members and/or purchases by Arkansas

residents.

                                              57
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 60 of 99 Page ID #60




           a.    Defendants knowingly agreed to, and did in fact, act in restraint of trade

                 or commerce by affecting, fixing, controlling, and/or maintaining at non-

                 competitive and artificially inflated levels, the prices at which Crop

                 Inputs were sold, distributed, or obtained in Arkansas and took efforts to

                 conceal their agreements from members of the Classes.

           b.    The aforementioned conduct on the part of the Defendants constituted

                 “unconscionable” and “deceptive” acts or practices in violation of Ark.

                 Code Ann. § 4-88-107(a)(10).

           c.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                 price competition was restrained, suppressed, and eliminated throughout

                 Arkansas; (2) Crop Inputs prices were raised, fixed, maintained, and

                 stabilized at artificially high levels throughout Arkansas; (3) members of

                 the Classes were deprived of free and open competition; and (4) members

                 of the Classes paid supracompetitive, artificially inflated prices for Crop

                 Inputs.

           d.    During the Class Period, Defendants’ illegal conduct substantially

                 affected Arkansas commerce and consumers.

           e.    As a direct and proximate result of the unlawful conduct of Defendants,

                 members of the Classes have been injured in their business and property

                 and are threatened with further injury.

           f.    Defendants have engaged in unfair competition or unfair or deceptive

                 acts or practices in violation of Ark. Code Ann., § 4-88-107(a)(10) and,

                 accordingly, members of the Classes seek all relief available under that


                                         58
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 61 of 99 Page ID #61




                        statute.

                    COUNT 28: Cal. Bus. & Prof. Code §§ 17200, et seq.
                         (On Behalf of the California Class)

       274.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq,

with respect to purchases of Crop Inputs in California by Class members and/or purchases by

California residents.

               a.       During the Class Period, Defendants marketed, sold, or distributed Crop

                        Inputs in California, and committed and continue to commit acts of unfair

                        competition, as defined by Cal. Bus. & Prof. Code §§ 17200, et seq., by

                        engaging in the acts and practices specified above.

               b.       This claim is instituted pursuant to Cal. Bus. & Prof. Code §§ 17203 and

                        17204, to obtain restitution from these Defendants for acts, as alleged

                        herein, that violated Cal. Bus. & Prof. Code § 17200, commonly known

                        as the Unfair Competition Law.

               c.       Defendants’ conduct as alleged herein violated Cal. Bus. & Prof. Code §

                        17200. The acts, omissions, misrepresentations, practices and non-

                        disclosures of Defendants, as alleged herein, constituted a common,

                        continuous, and continuing course of conduct of unfair competition by

                        means of unfair, unlawful, and/or fraudulent business acts or practices

                        within the meaning of Cal. Bus. & Prof. Code §§ 17200, et seq.,

                        including, but not limited to, the following: (1) the violations of Section

                        1 of the Sherman Act, as set forth above; (2) the violations of Cal. Bus.

                        & Prof. Code § 16720, et seq., set forth above.

                                                59
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 62 of 99 Page ID #62




           d.    Defendants’ acts, omissions, misrepresentations, practices, and non-

                 disclosures, as described above, are otherwise unfair, unconscionable,

                 unlawful or fraudulent, whether or not in violation of Cal. Bus. & Prof.

                 Code §§ 16720, et seq., and whether or not concerted or independent acts.

           e.    Defendants’ acts or practices are unfair to consumers of Crop Inputs in

                 the State of California within the meaning of Cal. Bus. & Prof. Code §

                 17200. Defendants’ acts and practices are fraudulent or deceptive within

                 the meaning of Cal. Bus. & Prof. Code § 17200.

           f.    Members of the Classes are entitled to full restitution and/or

                 disgorgement of all revenues, earnings, profits, compensation, and

                 benefits that may have been obtained by Defendants as a result of such

                 business acts or practices.

           g.    The illegal conduct alleged herein is continuing and there is no indication

                 that Defendants will not continue such activity into the future.

           h.    The unlawful and unfair business practices of Defendants, each of them,

                 have caused and continue to cause the members of the Classes to pay

                 supracompetitive and artificially inflated prices for Crop Inputs.

                 Members of the Classes suffered injury in fact and lost money or property

                 as a result of such unfair competition.

           i.    The conduct of Defendants as alleged in this Complaint violates Cal. Bus.

                 & Prof. Code § 17200.

           j.    As alleged in this Complaint, Defendants have been unjustly enriched as

                 a result of their wrongful conduct and by Defendants’ unfair competition.


                                         60
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 63 of 99 Page ID #63




                     Plaintiff and the members of the Classes are accordingly entitled to

                     equitable relief including restitution and/or disgorgement of all revenues,

                     earnings, profits, compensation, and benefits that may have been

                     obtained by Defendants as a result of such business practices, pursuant to

                     Cal. Bus. & Prof. Code §§ 17203 and 17204.

                        COUNT 29: D.C. Code §§ 28-3901, et seq.
                      (On Behalf of the District of Columbia Class)

       275.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of D.C. Code §§ 28-3901, et seq. with

respect to purchases of Crop Inputs in D.C. by Class members and/or purchases by D.C.

residents.

              a.     Defendants agreed to, and did in fact, act in restraint of trade or commerce

                     by affecting, fixing, controlling and/or maintaining, at artificial and/or

                     non- competitive levels, the prices at which Crop Inputs were sold,

                     distributed or obtained in the District of Columbia.

              b.     The foregoing conduct constitutes “unlawful trade practices,” within the

                     meaning of D.C. Code § 28-3904. Members of the Classes were not

                     aware of Defendants’ price-fixing conspiracy and were therefore

                     unaware that they were being unfairly and illegally overcharged. There

                     was a gross disparity of bargaining power between the parties with

                     respect to the price charged by Defendants for Crop Inputs. Defendants

                     had the sole power to set that price and members of the Classes had no

                     power to negotiate a lower price. Moreover, members of the Classes

                     lacked any meaningful choice in purchasing Crop Inputs because they

                                              61
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 64 of 99 Page ID #64




                 were unaware of the unlawful overcharge and there was no alternative

                 source of supply through which members of the Classes could avoid the

                 overcharges. Defendants’ conduct with regard to sales of Crop Inputs,

                 including their illegal conspiracy to secretly fix the price of Crop Inputs

                 at supracompetitive levels and overcharge consumers, was substantively

                 unconscionable because it was one-sided and unfairly benefited

                 Defendants at the expense of members of the Classes. Defendants took

                 grossly unfair advantage of members of the Classes. The suppression of

                 competition that has resulted from Defendants’ conspiracy has ultimately

                 resulted in unconscionably higher prices for consumers so that there was

                 a gross disparity between the price paid and the value received for Crop

                 Inputs.

           c.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                 price competition was restrained, suppressed, and eliminated throughout

                 the District of Columbia; (2) Crop Inputs prices were raised, fixed,

                 maintained, and stabilized at artificially high levels throughout the

                 District of Columbia; (3)     members of the Classes were deprived of

                 free and open competition; and (4) members of the Classes paid

                 supracompetitive, artificially inflated prices for Crop Inputs.

           d.    As a direct and proximate result of Defendants’ unlawful conduct,

                 members of the Classes have been injured and are threatened with further

                 injury. Defendants have engaged in unfair competition or unfair or

                 deceptive acts or practices in violation of D.C. Code §§ 28-3901, et seq.,


                                         62
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 65 of 99 Page ID #65




                        and, accordingly, members of the Classes seek all relief available under

                        that statute.

                            COUNT 30: Fla. Stat. §§ 501.201, et seq.
                              (On Behalf of the Florida Class)

       276.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Fla. Stat. §§ 501.201, et seq, with respect

to purchases of Crop Inputs in Florida by Class members and/or purchases by Florida residents.

                a.      Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                        price competition was restrained, suppressed, and eliminated throughout

                        Florida; (2) Crop Inputs prices were raised, fixed, maintained, and

                        stabilized at artificially high levels throughout Florida; (3) members of

                        the Classes were deprived of free and open competition; and (4) members

                        of the Classes paid supracompetitive, artificially inflated prices for Crop

                        Inputs.

                b.      During the Class Period, Defendants’ illegal conduct substantially

                        affected Florida commerce and consumers.

                c.      As a direct and proximate result of Defendants’ unlawful conduct,

                        members of the Classes have been injured and are threatened with further

                        injury.

                d.      Defendants have engaged in unfair competition or unfair or deceptive

                        acts or practices in violation of Fla. Stat. §§ 501.201, et seq., and,

                        accordingly, members of the Classes seek all relief available under that

                        statute.

                      COUNT 31: Haw. Rev. Stat. Ann. §§ 480-1, et seq.

                                                 63
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 66 of 99 Page ID #66




                                (On Behalf of the Hawaii Class)

       277.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Haw. Rev. Stat. Ann. §§ 480-1, et seq.

with respect to purchases of Crop Inputs in Hawaii by Class members and/or purchases by

Hawaii residents.

               a.     Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                      price competition was restrained, suppressed, and eliminated throughout

                      Hawaii; (2) Crop Inputs prices were raised, fixed, maintained, and

                      stabilized at artificially high levels throughout Hawaii; (3) members of

                      the Classes were deprived of free and open competition; and (4) members

                      of the Classes paid supra-competitive, artificially inflated prices for Crop

                      Inputs.

               b.     During the Class Period, Defendants’ illegal conduct substantially

                      affected Hawaii commerce and consumers.

               c.     As a direct and proximate result of Defendants’ unlawful conduct,

                      members of the Classes have been injured and are threatened with further

                      injury.

               d.     Defendants have engaged in unfair competition or unfair or deceptive

                      acts or practices in violation of Haw. Rev. Stat. Ann. §§ 480-1, et seq.,

                      and, accordingly, members of the Classes seek all relief available under

                      that statute.

                    COUNT 32: 815 Ill. Comp. Stat. Ann. 505/1, et seq.
                           (On Behalf of the Illinois Class)

       278.    Defendants have engaged in unfair competition or unfair, unconscionable,

                                               64
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 67 of 99 Page ID #67




deceptive or fraudulent acts or practices in violation of 815 Ill. Comp. Stat. Ann. 505/1, et seq.

with respect to purchases of Crop Inputs in Illinois by Class members and/or purchases by

Illinois residents.

                a.     Defendants’ combination or conspiracy had the following effects: (1)

                       Crop Inputs price competition was restrained, suppressed, and eliminated

                       throughout Illinois; (2) Crop Inputs prices were raised, fixed, maintained,

                       and stabilized at artificially high levels throughout Illinois; (3) members

                       of the Classes were deprived of free and open competition; and (4)

                       members of the Classes paid supracompetitive, artificially inflated prices

                       for Crop Inputs.

                b.     During the Class Period, Defendants’ illegal conduct had a substantial

                       effect on Illinois commerce.

                c.     As a direct and proximate result of Defendants’ unlawful conduct,

                       members of the Classes have been injured in their business and property

                       and are threatened with further injury.

                d.     Defendants have engaged in unfair competition or unfair or deceptive

                       acts or practices in violation of 815 Ill. Comp. Stat. Ann. 505/1, et seq.,

                       and, accordingly, members of the Classes seek all relief available under

                       that statute.

                        COUNT 33: Kan. Stat. Ann. §§ 50-623, et seq.
                            (On Behalf of the Kansas Class)

        279.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Kan. Stat. Ann. §§ 50-623, et seq., with

respect to purchases of Crop Inputs in Kansas by Class members and/or purchases by Kansas

                                               65
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 68 of 99 Page ID #68




residents.

                a.      Defendants’ combination or conspiracy had the following effects: (1)

                        Crop Inputs price competition was restrained, suppressed, and eliminated

                        throughout Kansas; (2) Crop Inputs prices were raised, fixed, maintained,

                        and stabilized at artificially high levels throughout Kansas; (3) members

                        of the Classes were deprived of free and open competition; and (4)

                        members of the Classes paid supracompetitive, artificially inflated prices

                        for Crop Inputs.

                b.      During the Class Period, Defendants’ illegal conduct had a substantial

                        effect on Kansas commerce.

                c.      As a direct and proximate result of Defendants’ unlawful conduct,

                        members of the Classes have been injured in their business and property

                        and are threatened with further injury.

                d.      Defendants have engaged in unfair competition or unfair or deceptive

                        acts or practices in violation of Kan. Stat. Ann. §§ 50-623, et seq. and,

                        accordingly, members of the Classes seek all relief available under that

                        statute.

                        COUNT 34: Me. Rev. Stat. tit. 5, §§ 207, et seq.
                             (On Behalf of the Maine Class)

       280.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Me. Rev. Stat. tit. 5, §§ 207, et seq. with

respect to purchases of Crop Inputs in Maine by Class members and/or purchases by Maine

residents.

                a.      Defendants’ combination or conspiracy had the following effects: (1)

                                                 66
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 69 of 99 Page ID #69




                      Crop Inputs price competition was restrained, suppressed, and eliminated

                      throughout Maine; (2) Crop Inputs prices were raised, fixed, maintained,

                      and stabilized at artificially high levels throughout Maine; (3) members

                      of the Classes were deprived of free and open competition; and (4)

                      members of the Classes paid supracompetitive, artificially inflated prices

                      for Crop Inputs.

              b.      During the Class Period, Defendants’ illegal conduct had a substantial

                      effect on Maine commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct,

                      members of the Classes have been injured in their business and property

                      and are threatened with further injury.

              d.      Defendants have engaged in unfair competition or unfair or deceptive

                      acts or practices in violation of Me. Rev. Stat. tit. 5, §§ 207, et seq., and,

                      accordingly, members of the Classes seek all relief available under that

                      statute.

                           COUNT 35: Mass. Gen. Laws ch. 93A, § 2
                            (On Behalf of the Massachusetts Class)

       281.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Mass. Gen. Laws ch. 93A, § 2 with

respect to purchases of Crop Inputs in Massachusetts by Class members and/or purchases by

Massachusetts residents.

              a.      Defendants were engaged in trade or commerce as defined by Mass. Gen.

                      Laws ch. 93A.

              b.      Defendants agreed to, and did in fact, act in restraint of trade or commerce

                                               67
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 70 of 99 Page ID #70




                 in a market which includes Massachusetts, by affecting, fixing,

                 controlling, and/or maintaining at artificial and non-competitive levels,

                 the prices at which Crop Inputs were sold, distributed, or obtained in

                 Massachusetts and took efforts to conceal their agreements from

                 members of the Classes.

           c.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                 price competition was restrained, suppressed, and eliminated throughout

                 Massachusetts; (2) Crop Inputs prices were raised, fixed, maintained, and

                 stabilized at artificially high levels throughout Massachusetts; (3)

                 members of the Classes were deprived of free and open competition; and

                 (4) members of the Classes paid supracompetitive, artificially inflated

                 prices for Crop Inputs.

           d.    As a direct and proximate result of Defendants’ unlawful conduct,

                 members of the Classes were injured and are threatened with further

                 injury.

           e.    Defendants have or will be served with a demand letter in accordance

                 with Mass. Gen. Laws ch. 93A, § 9, or, upon information and belief, such

                 service of a demand letter was unnecessary due to the defendant not

                 maintaining a place of business within the Commonwealth of

                 Massachusetts or not keeping assets within the Commonwealth.

           f.    By reason of the foregoing, Defendants engaged in unfair competition

                 and unfair or deceptive acts or practices, in violation of Mass. Gen. Laws

                 ch. 93A, §2. Defendants’ violations of Chapter 93A were knowing or


                                           68
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 71 of 99 Page ID #71




                        willful, entitling members of the Classes to multiple damages.

                     COUNT 36: Mich. Comp. Laws Ann. §§ 445.901, et seq.
                            (On Behalf of the Michigan Class)

       282.     Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Mich. Comp. Laws Ann. §§ 445.901, et

seq. with respect to purchases of Crop Inputs in Michigan by Class members and/or purchases

by Michigan residents.

                a.      Defendants’ combination or conspiracy had the following effects: (1)

                        Crop Inputs price competition was restrained, suppressed, and eliminated

                        throughout Michigan; (2) Crop Inputs prices were raised, fixed,

                        maintained, and stabilized at artificially high levels throughout Michigan;

                        (3) members of the Classes were deprived of free and open competition;

                        and (4) members of the Classes paid supracompetitive, artificially

                        inflated prices for Crop Inputs.

                b.      During the Class Period, Defendants’ illegal conduct had a substantial

                        effect on Michigan commerce.

                c.      As a direct and proximate result of Defendants’ unlawful conduct,

                        members of the Classes have been injured in their business and property

                        and are threatened with further injury.

                d.      Defendants have engaged in unfair competition or unfair or deceptive

                        acts or practices in violation of Mich. Comp. Laws Ann. §§ 445.901, et

                        seq., and, accordingly, members of the Classes seek all relief available

                        under that statute.

              COUNT 37: Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31

                                                69
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 72 of 99 Page ID #72




                            (On Behalf of the Minnesota Class)

       283.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Minn. Stat. §§ 325F.68, et seq., and

Minn. Stat. § 8.31 with respect to purchases of Crop Inputs in Minnesota by Class members

and/or purchases by Minnesota residents.

              a.      Defendants’ combination or conspiracy had the following effects: (1)

                      Crop Inputs price competition was restrained, suppressed, and eliminated

                      throughout Minnesota; (2) Crop Inputs prices were raised, fixed,

                      maintained, and stabilized at artificially high levels throughout

                      Minnesota; (3) members of the Classes were deprived of free and open

                      competition; and (4) members of the Classes paid supracompetitive,

                      artificially inflated prices for Crop Inputs.

              b.      During the Class Period, Defendants’ illegal conduct had a substantial

                      effect on Minnesota commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct,

                      members of the Classes have been injured in their business and property

                      and are threatened with further injury.

              d.      Defendants have engaged in unfair competition or unfair or deceptive

                      acts or practices in violation of Minn. Stat. §§ 325F.68, et seq., and Minn.

                      Stat. § 8.31 and, accordingly, members of the Classes seek all relief

                      available under that statute.

                       COUNT 38: Mo. Ann. Stat. §§ 407.010, et seq.
                           (On Behalf of the Missouri Class)

       284.   Defendants have engaged in unfair competition or unfair, unconscionable,

                                               70
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 73 of 99 Page ID #73




deceptive or fraudulent acts or practices in violation of Mo. Ann. Stat. §§ 407.010, et seq., with

respect to purchases of Crop Inputs in Missouri by Class members and/or purchases by Missouri

residents.

               a.      Plaintiff and the Class purchased Crop Inputs for personal, family, or

                       household purposes.

               b.      Defendants engaged in the conduct described herein in connection with

                       the sale of Crop Inputs in trade or commerce in a market that includes

                       Missouri.

               c.      Defendants agreed to, and did in fact affect, fix, control, and/or maintain,

                       at artificial and non-competitive levels, the prices at which Crop Inputs

                       were sold, distributed, or obtained in Missouri, which conduct constituted

                       unfair practices in that it was unlawful under federal and state law,

                       violated public policy, was unethical, oppressive and unscrupulous, and

                       caused substantial injury to members of the Classes.

               d.      Defendants concealed, suppressed, and omitted to disclose material facts

                       to members of the Classes concerning Defendants’ unlawful activities

                       and artificially inflated prices for Crop Inputs. The concealed,

                       suppressed, and omitted facts would have been important to members of

                       the Classes as they related to the cost of Crop Inputs they purchased.

               e.      Defendants misrepresented the real cause of price increases and/or the

                       absence of price reductions in Crop Inputs by making public statements

                       that were not in accord with the facts.

               f.      Defendants’ statements and conduct concerning the price of Crop Inputs


                                                71
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 74 of 99 Page ID #74




                 were deceptive as they had the tendency or capacity to mislead members

                 of the Classes to believe that they were purchasing Crop Inputs at prices

                 established by a free and fair market.

           g.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                 price competition was restrained, suppressed, and eliminated throughout

                 Missouri; (2) Crop Inputs prices were raised, fixed, maintained, and

                 stabilized at artificially high levels throughout Missouri; (3) members of

                 the Classes were deprived of free and open competition; and (4) members

                 of the Classes paid supracompetitive, artificially inflated prices for Crop

                 Inputs.

           h.    The foregoing acts and practices constituted unlawful practices in

                 violation of Mo. Ann. Stat. §§ 407.010, et seq.

           i.    As a direct and proximate result of the above-described unlawful

                 practices, members of the Classes suffered ascertainable loss of money

                 or property.

           j.    Accordingly, members of the Classes seek all relief available under Mo.

                 Ann. Stat. § 407.020, which prohibits “the act, use or employment by any

                 person of any deception, fraud, false pretense, false promise,

                 misrepresentation, unfair practice or the concealment, suppression, or

                 omission of any material fact in connection with the sale or advertisement

                 of any merchandise in trade or commerce…,” as further interpreted by

                 Mo. Code Regs. Ann. tit. 15, §§ 60-7.010, et seq., Mo. Code Regs. Ann.

                 tit. 15, §§ 60-8.010, et seq., and Mo. Code Regs. Ann. tit. 15, §§ 60-9.010,


                                          72
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 75 of 99 Page ID #75




                      et seq., and Mo. Ann. Stat. § 407.025, which provides for the relief sought

                      in this count.

                       COUNT 39: Mont. Code §§ 30-14-101, et seq.
                          (On Behalf of the Montana Class)

       285.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Mont. Code §§ 30-14-101, et seq. with

respect to purchases of Crop Inputs in Montana by Class members and/or purchases by Montana

residents.

               a.     Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                      price competition was restrained, suppressed, and eliminated throughout

                      Montana; (2) Crop Inputs prices were raised, fixed, maintained, and

                      stabilized at artificially high levels throughout Montana; (3) members of

                      the Classes were deprived of free and open competition; and (4) members

                      of the Classes paid supracompetitive, artificially inflated prices for Crop

                      Inputs.

               b.     During the Class Period, Defendants’ illegal conduct substantially

                      affected Montana commerce and consumers.

               c.     As a direct and proximate result of Defendants’ unlawful conduct,

                      members of the Classes have been injured and are threatened with further

                      injury.

               d.     Defendants have engaged in unfair competition or unfair or deceptive

                      acts or practices in violation of Mont. Code, §§ 30-14-101, et seq., and,

                      accordingly, members of the Classes seek all relief available under that

                      statute.

                                              73
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 76 of 99 Page ID #76




                      COUNT 40: Neb. Rev. Stat. Ann. §§ 59-1601, et seq.
                           (On Behalf of the Nebraska Class)

       286.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Neb. Rev. Stat. Ann. §§ 59-1601, et seq,

with respect to purchases of Crop Inputs in Nebraska by Class members and/or purchases by

Nebraska residents.

               a.       Defendants’ combination or conspiracy had the following effects: (1)

                        Crop Inputs price competition was restrained, suppressed, and eliminated

                        throughout Nebraska; (2) Crop Inputs prices were raised, fixed,

                        maintained, and stabilized at artificially high levels throughout Nebraska;

                        (3) members of the Classes were deprived of free and open competition;

                        and (4) members of the Classes paid supracompetitive, artificially

                        inflated prices for Crop Inputs.

               b.       During the Class Period, Defendants’ illegal conduct had a substantial

                        effect on Nebraska commerce.

               c.       As a direct and proximate result of Defendants’ unlawful conduct,

                        members of the Classes have been injured in their business and property

                        and are threatened with further injury.

               d.       Defendants have engaged in unfair competition or unfair or deceptive

                        acts or practices in violation of Neb. Rev. Stat. Ann. §§ 59-1601, et seq.

                        and, accordingly, members of the Classes seek all relief available under

                        that statute.

                      COUNT 41: Nev. Rev. Stat. Ann. §§ 598.0903, et seq.
                             (On Behalf of the Nevada Class)


                                                74
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 77 of 99 Page ID #77




       287.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Nev. Rev. Stat. Ann. §§ 598.0903, et

seq. with respect to purchases of Crop Inputs in Nevada by Class members and/or purchases by

Nevada residents.

               a.      Defendants’ combination or conspiracy had the following effects: (1)

                       Crop Inputs price competition was restrained, suppressed, and eliminated

                       throughout Nevada; (2) Crop Inputs prices were raised, fixed,

                       maintained, and stabilized at artificially high levels throughout Nevada;

                       (3) members of the Classes were deprived of free and open competition;

                       and (4) members of the Classes paid supracompetitive, artificially

                       inflated prices for Crop Inputs.

               b.      During the Class Period, Defendants’ illegal conduct had a substantial

                       effect on Nevada commerce.

               c.      As a direct and proximate result of Defendants’ unlawful conduct,

                       members of the Classes have been injured in their business and property

                       and are threatened with further injury.

               d.      Defendants have engaged in unfair competition or unfair or deceptive

                       acts or practices in violation of Nev. Rev. Stat. Ann. §§ 598.0903, et seq.

                       and, accordingly, members of the Classes seek all relief available under

                       that statute.

                    COUNT 42: N.H. Rev. Stat. Ann. §§ 358-A:1, et seq.
                       (On Behalf of the New Hampshire Class)

       288.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of N.H. Rev. Stat. Ann. §§ 358-A:1, et seq.

                                               75
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 78 of 99 Page ID #78




with respect to purchases of Crop Inputs in New Hampshire by Class members and/or purchases

by New Hampshire residents.

              a.     Defendants willingly and knowingly agreed to, and did in fact, act in

                     restraint of trade or commerce by affecting, fixing, controlling, and/or

                     maintaining at non-competitive and artificially inflated levels, the prices

                     at which Crop Inputs were sold, distributed or obtained in New

                     Hampshire and took efforts to conceal their agreements from members of

                     the Classes.

              b.     The aforementioned conduct on the part of Defendants constituted

                     “unconscionable trade practices,” in violation of N.H. Rev. Stat. §§ 358-

                     A:1, et seq., in that such conduct, inter alia, resulted in a gross disparity

                     between the value received by members of the Classes and the prices paid

                     by them for Crop Inputs as set forth in N.H. Rev. Stat. §§ 358-A:1, et

                     seq.. Members of the Classes were not aware of Defendants’ price-fixing

                     conspiracy and were therefore unaware that they were being unfairly and

                     illegally overcharged. There was a gross disparity of bargaining power

                     between the parties with respect to the price charged by Defendants for

                     Crop Inputs. Defendants had the sole power to set that price and members

                     of the Classes had no power to negotiate a lower price. Moreover,

                     members of the Classes lacked any meaningful choice in purchasing Crop

                     Inputs because they were unaware of the unlawful overcharge and there

                     was no alternative source of supply through which members of the

                     Classes could avoid the overcharges. Defendants’ conduct with regard to


                                              76
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 79 of 99 Page ID #79




                 sales of Crop Inputs, including their illegal conspiracy to secretly fix the

                 price of Crop Inputs at supracompetitive levels and overcharge

                 consumers, was substantively unconscionable because it was one-sided

                 and unfairly benefited Defendants at the expense of members of the

                 Classes. Defendants took grossly unfair advantage of members of the

                 Classes. The suppression of competition that has resulted from

                 Defendants’ conspiracy has ultimately resulted in unconscionably higher

                 prices for consumers so that there was a gross disparity between the price

                 paid and the value received for Crop Inputs.

           c.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                 price competition was restrained, suppressed, and eliminated throughout

                 New Hampshire; (2) Crop Inputs prices were raised, fixed, maintained,

                 and stabilized at artificially high levels throughout New Hampshire; (3)

                 members of the Classes were deprived of free and open competition; and

                 (4) members of the Classes paid supracompetitive, artificially inflated

                 prices for Crop Inputs.

           d.    During the Class Period, Defendants’ illegal conduct substantially

                 affected New Hampshire commerce and consumers.

           e.    As a direct and proximate result of the unlawful conduct of Defendants,

                 members of the Classes have been injured and are threatened with further

                 injury.

           f.    Defendants have engaged in unfair competition or unfair or deceptive

                 acts or practices in violation of N.H. Rev. Stat. Ann. §§ 358-A:1, et seq.,


                                           77
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 80 of 99 Page ID #80




                       and, accordingly, members of the Classes seek all relief available under

                       that statute.

                       COUNT 43: N.M. Stat. Ann. §§ 57-12-1, et seq.
                          (On Behalf of the New Mexico Class)

       289.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of N.M. Stat. Ann. §§ 57-12-1, et seq. with

respect to purchases of Crop Inputs in New Mexico by Class members and/or purchases by New

Mexico residents.

               a.      Defendants agreed to, and did in fact, act in restraint of trade or commerce

                       by affecting, fixing, controlling, and/or maintaining at non-competitive

                       and artificially inflated levels, the prices at which Crop Inputs were sold,

                       distributed or obtained in New Mexico and took efforts to conceal their

                       agreements from members of the Classes.

               b.      The aforementioned conduct on the part of Defendants constituted

                       “unconscionable trade practices,” in violation of N.M. Stat. Ann. § 57-

                       12-3, in that such conduct, inter alia, resulted in a gross disparity between

                       the value received by members of the Classes and the prices paid by them

                       for Crop Inputs as set forth in N.M. Stat. Ann. § 57-12-2(E). Members of

                       the Classes were not aware of Defendants’ price-fixing conspiracy and

                       were therefore unaware that they were being unfairly and illegally

                       overcharged. There was a gross disparity of bargaining power between

                       the parties with respect to the price charged by Defendants for Crop

                       Inputs. Defendants had the sole power to set that price and members of

                       the Classes had no power to negotiate a lower price. Moreover, members

                                                78
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 81 of 99 Page ID #81




                 of the Classes lacked any meaningful choice in purchasing Crop Inputs

                 because they were unaware of the unlawful overcharge and there was no

                 alternative source of supply through which members of the Classes could

                 avoid the overcharges. Defendants’ conduct with regard to sales of Crop

                 Inputs, including their illegal conspiracy to secretly fix the price of Crop

                 Inputs at supracompetitive levels and overcharge consumers, was

                 substantively unconscionable because it was one-sided and unfairly

                 benefited Defendants at the expense of members of the Classes.

                 Defendants took grossly unfair advantage of members of the Classes. The

                 suppression of competition that has resulted from Defendants’ conspiracy

                 has ultimately resulted in unconscionably higher prices for consumers so

                 that there was a gross disparity between the price paid and the value

                 received for Crop Inputs.

           c.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                 price competition was restrained, suppressed, and eliminated throughout

                 New Mexico; (2) Crop Inputs prices were raised, fixed, maintained, and

                 stabilized at artificially high levels throughout New Mexico; (3) members

                 of the Classes were deprived of free and open competition; and (4)

                 members of the Classes paid supracompetitive, artificially inflated prices

                 for Crop Inputs.

           d.    During the Class Period, Defendants’ illegal conduct substantially

                 affected New Mexico commerce and consumers.

           e.    As a direct and proximate result of the unlawful conduct of Defendants,


                                          79
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 82 of 99 Page ID #82




                       members of the Classes have been injured and are threatened with further

                       injury.

               f.      Defendants have engaged in unfair competition or unfair or deceptive

                       acts or practices in violation of N.M. Stat. Ann. §§ 57-12-1, et seq., and,

                       accordingly, members of the Classes seek all relief available under that

                       statute.

                       COUNT 44: N.Y. Gen. Bus. Law §§ 349, et seq.
                          (On Behalf of the New York Class)

       290.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of N.Y. Gen. Bus. Law §§ 349, et seq. with

respect to purchases of Crop Inputs in New York by Class members and/or purchases by New

York residents.

               a.      Defendants agreed to, and did in fact, act in restraint of trade or commerce

                       by affecting, fixing, controlling and/or maintaining, at artificial and non-

                       competitive levels, the prices at which Crop Inputs were sold, distributed

                       or obtained in New York and took efforts to conceal their agreements

                       from members of the Classes.

               b.      Defendants made public statements about the prices of Crop Inputs that

                       Defendants knew would be seen by New York consumers; such

                       statements either omitted material information that rendered the

                       statements that they made materially misleading or affirmatively

                       misrepresented the real cause of price increases for Crop Inputs; and

                       Defendants alone possessed material information that was relevant to

                       consumers but failed to provide the information.

                                                80
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 83 of 99 Page ID #83




           c.    Because of Defendants’ unlawful trade practices in the State of New

                 York, New York consumer class members who indirectly purchased

                 Crop Inputs were misled to believe that they were paying a fair price for

                 Crop Inputs or the price increases for Crop Inputs were for valid business

                 reasons; and similarly situated consumers were potentially affected by

                 Defendants’ conspiracy.

           d.    Defendants knew that their unlawful trade practices with respect to

                 pricing Crop Inputs would have an impact on New York consumers and

                 not just the Defendants’ direct customers.

           e.    Defendants knew that their unlawful trade practices with respect to

                 pricing Crop Inputs would have a broad impact, causing consumer class

                 members who indirectly purchased Crop Inputs to be injured by paying

                 more for Crop Inputs than they would have paid in the absence of

                 Defendants’ unlawful trade acts and practices.

           f.    The conduct of the Defendants described herein constitutes consumer-

                 oriented deceptive acts or practices within the meaning of N.Y. Gen. Bus.

                 Law § 349, which resulted in consumer injury and broad adverse impact

                 on the public at large, and harmed the public interest of New York State

                 in an honest marketplace in which economic activity is conducted in a

                 competitive manner.

           g.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                 price competition was restrained, suppressed, and eliminated throughout

                 New York; (2) Crop Inputs prices were raised, fixed, maintained, and


                                         81
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 84 of 99 Page ID #84




                       stabilized at artificially high levels throughout New York; (3) members

                       of the Classes were deprived of free and open competition; and (4)

                       members of the Classes paid supracompetitive, artificially inflated prices

                       for Crop Inputs.

               h.      During the Class Period, Defendants’ marketed, sold, or distributed Crop

                       Inputs in New York, and Defendants’ illegal conduct substantially

                       affected New York commerce and consumers.

               i.      During the Class Period, each of the Defendants named herein, directly,

                       or indirectly and through affiliates they dominated and controlled,

                       manufactured, sold and/or distributed Crop Inputs in New York.

               j.      Members of the Classes seek all relief available pursuant to N.Y. Gen.

                       Bus. Law § 349(h).

                        COUNT 45: N.C. Gen. Stat.§§ 75-1.1, et seq.
                         (On Behalf of the North Carolina Class)

       291.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of N.C. Gen. Stat. §§ 75-1.1, et seq. with

respect to purchases of Crop Inputs in North Carolina by Class members and/or purchases by

North Carolina residents.

               a.      Defendants agreed to, and did in fact, act in restraint of trade or commerce

                       by affecting, fixing, controlling and/or maintaining, at artificial and non-

                       competitive levels, the prices at which Crop Inputs were sold, distributed

                       or obtained in North Carolina and took efforts to conceal their agreements

                       from members of the Classes.

               b.      Defendants’ price-fixing conspiracy could not have succeeded absent

                                                82
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 85 of 99 Page ID #85




                 deceptive conduct by Defendants to cover up their illegal acts. Secrecy

                 was integral to the formation, implementation, and maintenance of

                 Defendants’ price-fixing conspiracy. Defendants committed inherently

                 deceptive and self-concealing actions, of which members of the Classes

                 could not possibly have been aware. Defendants publicly provided pre-

                 textual and false justifications regarding their price increases.

                 Defendants’ public statements concerning the price of Crop Inputs

                 created the illusion of competitive pricing controlled by market forces

                 rather than supracompetitive pricing driven by Defendants’ illegal

                 conspiracy. Moreover, Defendants deceptively concealed their unlawful

                 activities by mutually agreeing not to divulge the existence of the

                 conspiracy to outsiders, conducting meetings and conversations in secret,

                 and avoiding the creation of documents which would reveal the antitrust

                 violations.

           c.    The conduct of the Defendants described herein constitutes consumer-

                 oriented deceptive acts or practices within the meaning of North Carolina

                 law, which resulted in consumer injury and broad adverse impact on the

                 public at large, and harmed the public interest of North Carolina

                 consumers in an honest marketplace in which economic activity is

                 conducted in a competitive manner.

           d.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                 price competition was restrained, suppressed, and eliminated throughout

                 North Carolina; (2) Crop Inputs prices were raised, fixed, maintained,


                                         83
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 86 of 99 Page ID #86




                       and stabilized at artificially high levels throughout North Carolina; (3)

                       members of the Classes were deprived of free and open competition; and

                       (4) members of the Classes paid supracompetitive, artificially inflated

                       prices for Crop Inputs.

               e.      During the Class Period, Defendants’ marketed, sold, or distributed Crop

                       Inputs in North Carolina, and Defendants’ illegal conduct substantially

                       affected North Carolina commerce and consumers.

               f.      During the Class Period, each of the Defendants named herein, directly,

                       or indirectly and through affiliates they dominated and controlled,

                       manufactured, sold and/or distributed Crop Inputs in North Carolina.

               g.      Members of the Classes seek actual damages for their injuries caused by

                       these violations in an amount to be determined at trial and are threatened

                       with further injury. Defendants have engaged in unfair competition or

                       unfair or deceptive acts or practices in violation of N.C. Gen. Stat. §§ 75-

                       1.1, et seq., and, accordingly, members of the Classes seek all relief

                       available under that statute.

                        COUNT 46: Or. Rev. Stat. §§ 646.605, et seq.
                            (On Behalf of the Oregon Class)

       292.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Or. Rev. Stat. §§ 646.605, et seq. with

respect to purchases of Crop Inputs in Oregon by Class members and/or purchases by Oregon

residents.

               a.      Defendants’ combination or conspiracy had the following effects: (1)

                       Crop Inputs price competition was restrained, suppressed, and eliminated

                                                 84
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 87 of 99 Page ID #87




                       throughout Oregon; (2) Crop Inputs prices were raised, fixed, maintained,

                       and stabilized at artificially high levels throughout Oregon; (3) members

                       of the Classes were deprived of free and open competition; and (4)

                       members of the Classes paid supracompetitive, artificially inflated prices

                       for Crop Inputs.

               b.      During the Class Period, Defendants’ illegal conduct had a substantial

                       effect on Oregon commerce.

               c.      As a direct and proximate result of Defendants’ unlawful conduct,

                       members of the Classes have been injured in their business and property

                       and are threatened with further injury.

               d.      Defendants have engaged in unfair competition or unfair or deceptive

                       acts or practices in violation of Or. Rev. Stat. §§ 646.605, et seq., and,

                       accordingly, members of the Classes seek all relief available under that

                       statute.

                    COUNT 47: 6 R.I. Gen. Laws Ann. §§ 6-13.1-1, et seq.
                         (On Behalf of the Rhode Island Class)

       293.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of 6 R.I. Gen. Laws Ann. §§ 6-13.1-1, et

seq. with respect to purchases of Crop Inputs in Rhode Island by Class members and/or

purchases by Rhode Island residents.

               a.      Members of this Class purchased Crop Inputs for personal, family, or

                       household purposes.

               b.      Defendants agreed to, and did in fact, act in restraint of trade or commerce

                       in a market that includes Rhode Island, by affecting, fixing, controlling,

                                                85
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 88 of 99 Page ID #88




                 and/or maintaining, at artificial and non-competitive levels, the prices at

                 which Crop Inputs were sold, distributed, or obtained in Rhode Island.

           c.    Defendants deliberately failed to disclose material facts to members of

                 the Classes concerning Defendants’ unlawful activities and artificially

                 inflated prices for Crop Inputs. Defendants owed a duty to disclose such

                 facts, and considering the relative lack of sophistication of the average,

                 non-business consumer, Defendants breached that duty by their silence.

                 Defendants misrepresented to all consumers during the Class Period that

                 Defendants’ Crop Inputs prices were competitive and fair.

           d.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                 price competition was restrained, suppressed, and eliminated throughout

                 Rhode Island; (2) Crop Inputs prices were raised, fixed, maintained, and

                 stabilized at artificially high levels throughout Rhode Island; (3)

                 members of the Classes were deprived of free and open competition; and

                 (4) members of the Classes paid supracompetitive, artificially inflated

                 prices for Crop Inputs.

           e.    As a direct and proximate result of the Defendants’ violations of law,

                 members of the Classes suffered an ascertainable loss of money or

                 property as a result of Defendants’ use or employment of unconscionable

                 and deceptive commercial practices as set forth above. That loss was

                 caused by Defendants’ willful and deceptive conduct, as described

                 herein.

           f.    Defendants’ deception, including their affirmative misrepresentations


                                           86
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 89 of 99 Page ID #89




                       and omissions concerning the price of Crop Inputs, likely misled all

                       consumers acting reasonably under the circumstances to believe that they

                       were purchasing Crop Inputs at prices set by a free and fair market.

                       Defendants’ affirmative misrepresentations and omissions constitute

                       information important to members of the Classes as they related to the

                       cost of Crop Inputs they purchased.

               g.      Defendants have engaged in unfair competition or unfair or deceptive

                       acts or practices in violation of 6 Rhode Island Gen. Laws. Ann. § 6-13.1-

                       1, et seq., and, accordingly, members of the Classes seek all relief

                       available under that statute.

                       COUNT 48: S.C. Code Ann. §§ 39-5-10, et seq.
                         (On Behalf of the South Carolina Class)

       294.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of S.C. Code Ann. §§ 39-5-10, et seq. with

respect to purchases of Crop Inputs in South Carolina by Class members and/or purchases by

South Carolina residents.

               a.      Defendants’ combination or conspiracy had the following effects: (1)

                       Crop Inputs price competition was restrained, suppressed, and eliminated

                       throughout South Carolina; (2) Crop Inputs prices were raised, fixed,

                       maintained, and stabilized at artificially high levels throughout South

                       Carolina; (3) members of the Classes were deprived of free and open

                       competition; and (4) members of the Classes paid supracompetitive,

                       artificially inflated prices for Crop Inputs.

               b.      During the Class Period, Defendants’ illegal conduct had a substantial

                                                87
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 90 of 99 Page ID #90




                     effect on South Carolina commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct,

                     members of the Classes have been injured in their business and property

                     and are threatened with further injury.

              d.     Defendants have engaged in unfair competition or unfair or deceptive

                     acts or practices in violation of S.C. Code Ann. §§ 39-5-10, et seq., and,

                     accordingly, members of the Classes seek all relief available under that

                     statute.

                          COUNT 49: S.D. Codified Laws § 37-24-6
                           (On Behalf of the South Dakota Class)

       295.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of S.D. Codified Laws § 37-24-6 with

respect to purchases of Crop Inputs in South Dakota by Class members and/or purchases by

South Dakota residents.

              a.     Defendants’ combination or conspiracy had the following effects: (1)

                     Crop Inputs price competition was restrained, suppressed, and eliminated

                     throughout South Dakota; (2) Crop Inputs prices were raised, fixed,

                     maintained, and stabilized at artificially high levels throughout South

                     Dakota; (3) members of the Classes were deprived of free and open

                     competition; and (4) members of the Classes paid supracompetitive,

                     artificially inflated prices for Crop Inputs.

              b.     During the Class Period, Defendants’ illegal conduct had a substantial

                     effect on South Dakota commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct,

                                              88
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 91 of 99 Page ID #91




                        members of the Classes have been injured in their business and property

                        and are threatened with further injury.

               d.       Defendants have engaged in unfair competition or unfair or deceptive

                        acts or practices in violation of S.D. Codified Laws § 37-24-6, and,

                        accordingly, members of the Classes seek all relief available under that

                        statute.

                       COUNT 50: Tenn. Code Ann. §§ 47-18-101, et seq.
                            (On Behalf of the Tennessee Class)

       296.   Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Tenn. Code Ann. §§ 47-18-101, et seq.

with respect to purchases of Crop Inputs in Tennessee by Class members and/or purchases by

Tennessee residents.

               a.       Defendants’ combination or conspiracy had the following effects: (1)

                        Crop Inputs price competition was restrained, suppressed, and eliminated

                        throughout Tennessee; (2) Crop Inputs prices were raised, fixed,

                        maintained, and stabilized at artificially high levels throughout

                        Tennessee; (3) members of the Classes were deprived of free and open

                        competition; and (4) members of the Classes paid supracompetitive,

                        artificially inflated prices for Crop Inputs.

               b.       During the Class Period, Defendants’ illegal conduct had a substantial

                        effect on Tennessee commerce.

               c.       As a direct and proximate result of Defendants’ unlawful conduct,

                        members of the Classes have been injured in their business and property

                        and are threatened with further injury.

                                                 89
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 92 of 99 Page ID #92




               d.     Defendants have engaged in unfair competition or unfair or deceptive

                      acts or practices in violation of Tenn. Code Ann. §§ 47-18-101, et seq,

                      and, accordingly, members of the Classes seek all relief available under

                      that statute.

                       COUNT 51: Utah Code Ann.§§ 13-11-1, et seq.
                            (On Behalf of the Utah Class)

       297.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Utah Code Ann.§§ 13-11-1, et seq. with

respect to purchases of Crop Inputs in Utah by Class members and/or purchases by Utah

residents.

               a.     Defendants’ combination or conspiracy had the following effects: (1)

                      Crop Inputs price competition was restrained, suppressed, and eliminated

                      throughout Utah; (2) Crop Inputs prices were raised, fixed, maintained,

                      and stabilized at artificially high levels throughout Utah; (3) members of

                      the Classes were deprived of free and open competition; and (4) members

                      of the Classes paid supracompetitive, artificially inflated prices for Crop

                      Inputs.

               b.     During the Class Period, Defendants’ illegal conduct had a substantial

                      effect on Utah commerce.

               c.     As a direct and proximate result of Defendants’ unlawful conduct,

                      members of the Classes have been injured in their business and property

                      and are threatened with further injury.

               d.     Defendants have engaged in unfair competition or unfair or deceptive

                      acts or practices in violation of Utah Code Ann. §§ 13-11-1, et seq., and,

                                              90
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 93 of 99 Page ID #93




                       accordingly, members of the Classes seek all relief available under that

                       statute.

                       COUNT 52: Va. Code Ann. §§ 59.1-196, et seq.
                           (On Behalf of the Virginia Class)

       298.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Va. Code Ann. §§ 59.1-196, et seq. with

respect to purchases of Crop Inputs in Virginia by Class members and/or purchases by Virginia

residents.

               a.      Defendants’ combination or conspiracy had the following effects: (1)

                       Crop Inputs price competition was restrained, suppressed, and eliminated

                       throughout Virginia; (2) Crop Inputs prices were raised, fixed,

                       maintained, and stabilized at artificially high levels throughout Virginia;

                       (3) members of the Classes were deprived of free and open competition;

                       and (4) members of the Classes paid supracompetitive, artificially

                       inflated prices for Crop Inputs.

               b.      During the Class Period, Defendants’ illegal conduct had a substantial

                       effect on Virginia commerce.

               c.      As a direct and proximate result of Defendants’ unlawful conduct,

                       members of the Classes have been injured in their business and property

                       and are threatened with further injury.

               d.      Defendants have engaged in unfair competition or unfair or deceptive

                       acts or practices in violation of Va. Code Ann. §§ 59.1-196, et seq, and,

                       accordingly, members of the Classes seek all relief available under that

                       statute.

                                               91
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 94 of 99 Page ID #94




                       COUNT 53: Vt. Stat. Ann. tit. 9, §§ 2453, et seq.
                           (On Behalf of the Vermont Class)

        299.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Vt. Stat. Ann. tit. 9, §§ 2453, et seq. with

respect to purchases of Crop Inputs in Vermont by Class members and/or purchases by Vermont

residents.

                a.      Defendants agreed to, and did in fact, act in restraint of trade or commerce

                        in a market that includes Vermont by affecting, fixing, controlling, and/or

                        maintaining, at artificial and non-competitive levels, the prices at which

                        Crop Inputs were sold, distributed, or obtained in Vermont.

                b.      Defendants deliberately failed to disclose material facts to members of

                        the Classes concerning their unlawful activities and artificially inflated

                        prices for Crop Inputs. Defendants owed a duty to disclose such facts,

                        and considering the relative lack of sophistication of the average, non-

                        business purchaser, Defendants breached that duty by their silence.

                        Defendants misrepresented to all purchasers during the Class Period that

                        their Crop Inputs prices were competitive and fair.

                c.      Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

                        price competition was restrained, suppressed, and eliminated throughout

                        Vermont; (2) Crop Inputs prices were raised, fixed, maintained, and

                        stabilized at artificially high levels throughout Vermont; (3) members of

                        the Classes were deprived of free and open competition; and (4) members

                        of the Classes paid supracompetitive, artificially inflated prices for Crop

                        Inputs.

                                                 92
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 95 of 99 Page ID #95




               d.     As a direct and proximate result of Defendants’ violations of law,

                      members of the Classes suffered an ascertainable loss of money or

                      property as a result of Defendants’ use or employment of unconscionable

                      and deceptive commercial practices as set forth above. That loss was

                      caused by the Defendants’ willful and deceptive conduct, as described

                      herein.

               e.     Defendants’ deception, including their omissions concerning the price of

                      Crop Inputs, likely misled all purchasers acting reasonably under the

                      circumstances to believe that they were purchasing Crop Inputs at prices

                      born by a free and fair market. Defendants’ misleading conduct and

                      unconscionable activities constitutes unfair competition or unfair or

                      deceptive acts or practices in violation of Vt. Stat. Ann. tit. 9, §§ 2451, et

                      seq., and, accordingly, members of the Classes seek all relief available

                      under that statute.

                       COUNT 54: W. Va. Code §§ 46A-6-101, et seq.
                         (On Behalf of the West Virginia Class)

       300.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of W. Va. Code §§ 46A-6-101, et seq. with

respect to purchases of Crop Inputs in West Virginia by Class members and/or purchases by

West Virginia residents.

               a.     Defendants’ combination or conspiracy had the following effects: (1)

                      Crop Inputs price competition was restrained, suppressed, and eliminated

                      throughout West Virginia; (2) Crop Inputs prices were raised, fixed,

                      maintained, and stabilized at artificially high levels throughout West

                                               93
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 96 of 99 Page ID #96




                        Virginia; (3) members of the Classes were deprived of free and open

                        competition; and (4) members of the Classes paid supracompetitive,

                        artificially inflated prices for Crop Inputs.

                b.      During the Class Period, Defendants’ illegal conduct had a substantial

                        effect on West Virginia commerce.

                c.      As a direct and proximate result of Defendants’ unlawful conduct,

                        members of the Classes have been injured in their business and property

                        and are threatened with further injury.

                d.      Defendants have engaged in unfair competition or unfair or deceptive

                        acts or practices in violation of W. Va. Code §§ 46A-6-101, et seq. and,

                        accordingly, members of the Classes seek all relief available under that

                        statute.

       301.    Plaintiff and members of the Classes have been injured in their business and

property by reason of Defendants’ anticompetitive, unfair, unconscionable, and/or deceptive

conduct. Their injury consists of paying higher prices for Crop Inputs than they would have paid

in the absence of these violations. This injury is of the type the state consumer protection statutes

were designed to prevent and directly results from Defendants’ unlawful conduct.

       302.    On behalf of themselves and the Class, Plaintiff seeks all appropriate relief

provided for under the foregoing statutes.

                            COUNT 55: UNJUST ENRICHMENT

       303.    Plaintiff incorporates and realleges each and every allegation in the preceding

paragraphs, as though fully set forth herein.

       304.    As a result of their unlawful conduct described above, Defendants have and will


                                                 94
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 97 of 99 Page ID #97




continue to be unjustly enriched. Defendants have been unjustly enriched by the

receipt of, at a minimum, unlawfully inflated prices and unlawful profits on sales of Crop Inputs.

       305.    Defendants have benefited from their unlawful acts and it would be inequitable

under unjust enrichment principles under the laws of each state in the United States for

Defendants to be permitted to retain any of the ill-gotten gains resulting from the overpayments

made by Plaintiff or the Class members for Crop Inputs.

       306.    As a direct and proximate result of Defendants’ conduct described above,

Defendants have and will continue to be unjustly enriched by the receipt of unlawfully inflated

prices and unlawful profits from Defendants’ sales of Crop Inputs.

                             XIII.    PRAYER FOR RELIEF

       Plaintiff, on behalf of himself and the classes of all others so similarly situated,

respectfully requests judgment against Defendants as follows:

       A.      That the Court certify this lawsuit as a class action under Rules 23(a) and (b)(3)

of the Federal Rules of Civil Procedure, that Plaintiff be designated as class representative, that

Plaintiff’s counsel of record be appointed as Class counsel, and that the Court direct that notice

of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to

the Class, once certified;

       B.      That the unlawful conduct, conspiracy, or combination alleged herein be

adjudged and decreed to violate Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1 and the

listed state antitrust laws, unfair competition laws, state consumer protection laws, and common

law;

       C.      That Defendants, their affiliates, successors, transferees, assignees, and other

officers, directors, partners, agents and employees thereof, and all other persons acting or


                                                95
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 98 of 99 Page ID #98




claiming to act on their behalf or in concert with them, be permanently enjoined and restrained

from in any manner continuing, maintaining, or renewing the conduct, conspiracy, or

combination alleged in the Complaint, or from entering into any other conspiracy or combination

having a similar purpose or effect, and from adopting or following any practice, plan, program,

or device having a similar purpose or effect under Section 16 of the Clayton Antitrust Act, 16

U.S.C. § 26;

       D.      That the Court award Plaintiff and the Class damages against Defendants for their

violation of federal and state antitrust laws, in an amount to be trebled under § 4 of the Clayton

Antitrust Act, 15 U.S.C. § 15, plus interest;

        E.     That the Court award Plaintiff and the Class their costs of suit, including

reasonable attorneys’ fees and expenses, including expert fees, as provided by law;

        F.     That the Court award Plaintiff and the Class pre- and post- judgment interest as

provided by law and that such interest be awarded at the maximum rate allowable by law from

and after the date of service of this Complaint; and

        G.     That the Court direct such other and further relief as the case may require and the

Court may deem just and proper.




                                                96
Case 3:21-cv-00158-MAB Document 1 Filed 02/11/21 Page 99 of 99 Page ID #99




                             XV.      DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

jury trial as to all issues triable by a jury.

Dated: February 11, 2021                     By:      /s/ Derek Y. Brandt
                                                   Derek Y. Brandt

                                                   Derek Y. Brandt (IL Bar No. 6228895)
                                                   Leigh M. Perica (IL Bar No. 6316856)
                                                   Connor P. Lemire (SDIL Generally Admitted)
                                                   MCCUNE WRIGHT AREVALO, LLP
                                                   231 North Main Street, Suite 20
                                                   Edwardsville, Illinois 62025
                                                   Tel: (618) 307-6116
                                                   Fax: (618) 307-6161
                                                   dyb@mccunewright.com
                                                   lmp@mccunewright.com
                                                   cpl@mccunewright.com

                                                   Richard D. McCune (pro hac vice forthcoming)
                                                   MCCUNE WRIGHT AREVALO, LLP
                                                   3281 East Guasti Road, Suite 100
                                                   Ontario, California 91761
                                                   Tel: (909) 557-1250
                                                   rdm@mccunewright.com

                                                   Counsel for Plaintiff and the Proposed Classes




                                                     97
